pe Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 1 of 123
JUDGE GARDEPHE

UNITED STATES DISTRICT COURT 1 Q CV 1 1 1 9 2

SOUTHERN DISTRICT OF NEW YORK

 

 

Case No..
ROBERT HUDSON,
PLAINTIFF, Jury trial Demanded
-AGAINST- COMLAINT UNDER
THE
DUTCHESS COUNTY JUDGE PETER FORMAN, 147! AMENDMENT TO
PETER FORMAN INDIVIDULLY , CONESTITUTION OF THE
DUTCHESS COUNTY SUPREME COURT UNITED STATES

SURROGATE’S JUDGE MICHAEL G, HAYES,
THE DUTCHESS COUNTY CLERK,

DUTCHESS COUNTY PUBLIC DEFENDER INDEX TO EXHIBITS PAGE 22
THOMAS ANGELL,

ATTORNEY, DUTCHESS COUNTY ATTORNEY,
THE COUNTY OF DUTCHESS,
DEFENDANTS.

 

 

PLAINTIFFE’S CONTACT INFORMATION
1. The Parties to this Complaint

PLAINTIFF,
OWNER OF ROAD IN FEE
ROBERT HUDSON ~
254 HICKS HILL ROAD ve
STANFORDVILLE, N.Y.S. 12581 ee
Telephone # 8452331922
Email address a2104867

DEFENDANTS CONTACT INFORMATION

1. DUTCHESS COUNTY JUDGE, PETER FORMAN
10 MARKET STREET
POUGHKEEPSIE, NEW YORK 12601
845-431-1710
FAX 845 431 1743

2. DUTCHESS COUNTY ACTING SUPREME COURT JUDGE, PETER FORMAN
10 MARKET STREET
POUGHKEEPSIE, NEW YORK12601
845 431 1710
Fax 845 431 1743
ecco Be

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 2 of 123

DEFENDANTS CONTACT INFORMATION CONTINUED

3. PETER FORMAN 4, Dutchess County Supreme Court Judge Michael Hayes
10 MARKET STREET 10 Market Street
POUGHKEEPSIE, NEW YORK, Poughkeepsie, N.Y. 12601 Phone 845 431 1710
12601 Phone 845 431 1710 Fax 845 431 1743

FAX 845 431 1743

5. DUTCHESS COUNTY DISTRICT ATTORNEY 6.DUTCHESS COUNTY CLERK

236 MAIN STREET, 22 Market Street
POUGHKEEPSIE, NEW YORK12601 Poughkeepsie, N.Y. 12601
Phone 845 486 2300 Phone 845 486 2300

FAX 845 231 1743 Fax 845 231 1743

7. DUTCHESS COUNTY PUBLIC DEFENDER, THOMAS ANGELL
45 MARKET STREET
POUGHKEEPSIE NEW YORK 12601
PHONE 845 486 2280
FAX 845 486 2266

N.Y.S. Supreme Court Case 1074 Civ 2017 Decision of Judge Forman Against Robert Hudson
Robert Hudson filed a N.Y.S. Highway Law Article 11 Miscellaneous, Section 300 Private
Road application, with Town of Pine Plains, Superintendent, Heather M. Wilson. and under
N.Y.S. Constitution Articlel section 7 (c) Private Roads may be opened in the manner to be
prescribed by law; but in every case the necessity of the road and the amount of all damage to be
sustained by the opening thereof shall be first determined by a jury of freeholders, and such
amount, together with the expenses of the proceedings shall be paid by the person to be
benefited. Approved by vote of the people November 8, 1938. The Town of Pine Plains
Superintendent of Highways, Heather M. Wilson. Heather M. Wilson stated that Robert Hudson
was wasting paper filing the Application.
Robert Hudson filed an appeal Petition Application in the Dutchess County Supreme Court

case Number 1074 civ 2017(Exhibit 4 page 104-105 1074 civ 2017 Highway law Section 300-
Private Road REQUEST FOR JUDICIAL Intervention). This RJI was files with 2 Application
on Appeal each with 22 exhibits, Petitions May 9, 2017 with 22 exhibits. The Defendant Town
of Pine plains Superintendent, Heather Wilson answered on June 15, 2017. Acting Dutchess
County Supreme Court Judge Peter Forman entered a decision and order denying Robert
Hudson’s Highway Law, Private road Application EXHIBIT 4 page 73 through 79. The Supreme
Court of N.Y.S. Appellate Division 4h Fudicial Dept. In the Matter of John Siwela Petitioner
Appellant, vs the Town of Hornllsville Et al.. Property owner brought action against town
superintendent to compel them to empanel jury to consider owners application to lay out private
road. The Supreme Court Steuben County denied Application. Owner appealed. Holdings: The
Supreme Court Appellate Division held that: (1) application to law out road was not
incomplete, and (2) owners contention with respect to necessity of road was issues of fact to be
determined by Jury. Reversed.
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 3 of 123

BASIS FOR JURISDICTION
THE BASIS FOR JURISDICTION IS THE FOURTEENTH AMENDMENT
OF THE
CONSTITUTION OF THE UNITED STATES A FEDERAL QUESTION

STATEMENT OF CLAIM

Robert Hudson’s Indictment by Grand Jury for use of Hicks Hill road to Robert
Hudson’s home and Agricultural property in the 21 Agricultural District that
Robert Hudson has used fir 38 years; Robert Hudson holds his home and property
as an estate in fee simple that Robert Hudson’s children will inherit. Robert
Hudson’s Real Property was purchased at a Dutchess County delinquent tax land
sale.

Robert Hudson was indicted by Grand Jury in Dutchess County on the following
Charges;
1. B misdemeanor criminal trespass, third degree 140.10, date added 12/ 13/2018

2. E felony criminal contempt 3™ degree -1* order of protection, 215.51
added 12/13/2018

3. Felony criminal mischief 2°4 degree145.10 date added 12/13/2018
4. Felony criminal first Degree215.51 /protection 12/13/2018
5. Misdemeanor criminal contempt 2d 215.50 disobey CRT 12/13/2018

Judge Peter Forman dismissed 1.Misdemeanor Criminal Trespass on day of Trial
before trial

Robert Hudson was arraigned in the Pine Plains Court on the charge of
Trespass in June of 2018 and indicted on the Charge of Criminal Trespass
by a Grand Jury in December Of 2018

On the October 21, 2019 the first day of trial before any evidence was
submitted the Dutchess County Judge Peter Forman removed the charge of
Trespass against Robert Hudson to prevent Robert Hudson from pleading
right by title by Adverse Possession to road over the land of the Common
Grantor, Sampson Sheldon Broughton as a defense to Robert Hudson’s use
of the Common Grantor road the Robert Hudson’s right of way from the
main road over the road over the complainants property to Robert Hudson’s
home and property.
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 4 of 123

In Trespass Action Defense of Title by Adverse Possession
Under 51 NY Jur TRESPASS Section 30. Title and other right..
Ownership together with the right of possession is a defense to liability for

trespass, Ives v Ives 13 Johns 236 The owner of land is not guilty of trespass in
removing a fence erected on the land by an adjacent land owner. Dunham v
Stuyvesant, 11 Johns 569. in trespass the jurisdiction is arrested if the defendant
pleads title or if it appears by the plaintiffs own showing that title to land is in
question. Collar v Ulster & Delaware R. Co. 72 Misc 274, 131 NYS 56. The
defense of adverse possession, where the possession was under claim of right or
title is a defense to an action brought by a Plaintiff alleging a trespass to the land in
question. See NY Jur. ADVERSE POSSESSION AND PRESCRIPTION
SECTIONS 20, 37. In Trespass Action Adverse Possession is a Defense to an
action brought by a Plaintiff alleging a trespass to the land in question. 18.
defendant had shown sufficient evidence to warrant a claim of Adverse Possession
and a good defense against a trespass action where it appears that he had regularly
cut grass on certain meadowlands and taken it away, this being the only use that
could be made of the land which was not susceptible of being tilled. Shinnecock
Hills & P.B. Realty co. v Aldrich, 132 AD 118, 116 NYS 532, affd 200 NY 533,
93 NE 1132. Where the defendant has a right of way over certain land, he is not
guilty of trespassing tearing down gates or removing a fence which interferes with
his right. Immaculate Conception Church v Sheffer, 88 Hun 335, 34 NYS 724, affd
156 NY 670, 50 NE 1118.

ANNOTATION:

Right to maintain trespass for interference with right of way. 47 ALR 555.

Robert Hudson’s document (ENTITLED PLEA OF TITLE BY ADVERSE
POSSESSION was submitted EXHIBIT 1. page 23 through 29) to Dutchess
County Court on October 22, 2019 the second day of trial, was the N.Y:S. law of
Adverse Possession Section 512. Essentials of adverse possession under
written instrument or judgment. For the purpose of constituting an adverse
possession by a person claiming title founded upon a written instrument or a
judgment or decree, land is deemed to have been possessed and occupied in either
of the following cases: 3. Where although not enclosed, it has been used for the
supply of fuel or of fencing timber, either for the purpose of husbandry or for the
ordinary use of the occupant.
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 5 of 123

Robert Hudson’s Plea of Adverse Possession

Robert Hudson, purchased, two (2) properties upon (Hicks Hill Road Rear,
the road listed upon Robert Hudson’s deeds EXHIBIT 3 page 34 through38); The
properties were purchased at a Dutchess County Delinquent Tax Land Sale,
conducted by the Dutchess County Treasurer under Article 10 of Real Property
Tax Law; The Delinquent Tax Land Sale was held July 17, 197 9 and two Deeds
were issued to Robert Hudson and dated August 6, 1979.

For the past 40 years Robert Hudson have owned and developed my two (2)
agricultural properties in the 21 Agricultural District with Robert Hudson’s home
thereon in the Town of Pine Plains in the County of Dutchess N.Y., Robert
Hudson’s Deeds EXHIBIT 3, page 34 through 38 listed Dutchess County Tax Map
grid Numbers 12-6770-00-285878-00 and 12-6770-00-316872-00. the properties
are each listed upon the Dutchess county 1979 Tax Polls as Hicks Hill Road Rear
and are, adjacent and juxtaposed.

For the second time in forty years the Varneys have placed a fence across the
road on south side of the Varney property known upon the Dutchess County Tax
Rolls as Hicks Hill road rear; though many fences were put up across Hicks Hill
Road rear over the Varney property over the past 40 years I Robert Hudson have
removed them all and brought the tools Sheep and Goat fencing, fuel, goats and
machinery to improve defendant, Robert Hudson’s home and property.

The second assigned Dutchess County Court Judge, Peter Forman was
assigned as judge over this criminal prosecution of, Robert Hudson even though
the same Judge, acting Supreme Court Judge, Peter Forman had made a decision
against Robert Hudson Petitioner’s Article 300 Highway Law, Private Road
application petition on appeal; And the court ordered that the Varneys be named as
defendants over Petitioner Applicant, Robert Hudson’s objections that the
Varney’s could be named as party defendant, Dutchess County Supreme Court
Docket No. cv 1074/2017 Robert Hudson vs. Town of Pine Plains Superintendent
of Highways, Heather M. Wilson.

Robert Hudson’s appearances before the Dutchess County, Criminal Court
Psychiatrist, January 1, 2019, January 2, 2019
Court January 10, 2019

January 29, 2019

February 21, 2019

March 7, 2019

May 7, 2019

May 20, 2019

June 13, 2019

June 20, 2019
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 6 of 123

July 16, 2019

July 30, 2019

October 17, 2019 Judge granted Defendant, Hudson right to defend himself

October 28, 2019 Trial date

October 21, 2019 trial date moved up

When Robert Hudson first appeared before Judge Peter Forman in the
Dutchess County Court, Robert Hudson told Judge Peter Forman that Robert
Hudson would represent himself: Judge Peter Forman stated that Judge Forman’s
friend, who is head of the Dutchess County Public Defenders office, Thomas
Angell, that Judge Forman stated he knew for so long, would represent Robert
Hudson; Robert Hudson objected, stating that Robert Hudson will defend himself.
Judge Forman dismissed Robert Hudson’s objection and order that Thomas Angell
would represent Robert Hudson. Judge Forman speaking to Robert Hudson for
more than five minutes had threatened Robert Hudson with 8 years in jail and
ordered that Thomas Angell would take Robert Hudson’s right to defend himself.
Robert Hudson physiatrist report show Hudson was able to represent himself.

Robert Hudson brought into the Dutchess County Criminal Court case

00136, Robert Hudson’s entire civil action Application appeal petition with 24
exhibits for Private Road under, Highway Law Article 300 private road application
from the Dutchess County Supreme Court Docket No.1074/2017. Robert Hudson’s
Dutchess County Supreme Court 1074/2017 Petition on appeal and 24 exhibits,
were served in the Robert Hudson’s Dutchess County Criminal case 001 36/2018
by process server, with service upon the District Attorney and service was made
upon the Dutchess County Criminal Court. The record has been also in this case
been submitted to U.S.D.C.S.D of N.Y..

On or about May 20, 2019 Robert Hudson was placed back in jail for the
remainder of a previous 90 day sentence upon a previous Trespass charge over the
Varney property.

On or about the 21 of May 2017 Robert Hudson upon Criminal case 00136
was ordered before Dutchess County Supreme Court, Surrogate Judge, Michael
Hayes. At this time a new Public Defender was assigned to Robert Hudson was
before Judge Hayes. At this time N.Y.S. Supreme Court Judge Michael Hayes,
ordered Robert Hudson not to file any documents in the Dutchess County Criminal
Court Case 00136 without first having approval of the Public Defender.

From the out set Public Defender Thomas Angell had denied Robert
Hudson the right to sign Robert Hudson’s 9 subpoenas; to have defendants 9
witnesses subpoenaed to court to testify against the charge of trespass by adverse
possession. And Robert Hudson was denied to talk to Judge Forman while Public
Defender was representing Robert Hudson.
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 7 of 123

On or about October 16, 2019 Robert Hudson filed a United States District
Court complaint in the Southern District of New York against Judge Peter Forman
ET-AL for the denial of Robert Hudson’s U.S. Constitutional rights to Robert
Hudson’s right to trial by jury and to defend himself unhindered.

On the following day Thursday October 17, 2019 Dutchess County Court
Judge, Peter Forman ordered that Robert Hudson could represent himself and that
Public Defender, Thomas Angell would act as counsel. Robert Hudson had
previously asked the Public Defender Thomas Angell, Representing Hudson, to
Sign Robert Hudson’s subpoenas and Angell refused to sign Robert Hudson’s
Subpoenas.

Again Defendant, Hudson’s asked Counsel Thomas Angell to sign Robert
Hudson’s Subpoenas to validate the subpoenas but Thomas Angell again refused to
sign Robert Hudson’s subpoenas.

Judge Forman had set a new Trial by Jury date for October 21, 2019 just
one working day after Robert Hudson had been granted by Dutchess County Court,
Judge Forman, the right of Robert Hudson to defend himself.

On October 17, 2019 Robert Hudson asked Judge Forman for an
extension of time to subpoena witnesses and to prepare a defense against the
charges all relating to trespass; Judge Peter Forman denied Robert Hudson’s
request for an extension of time, and maintained the rescheduled trial date of
October 21, 2019.

The Dutchess County Grand Jury had indicted Robert Hudson on the
above listed charges including the charge of Criminal trespass. Robert Hudson had
plead title to all the charges. On October 21, 2019 the first day of the trial
proceedings Judge Forman called Robert Hudson to cloistered proceedings in his
chambers, outside of public view; in Judge Foreman’s Chambers. Judge Forman
sat 4 feet across the conference table facing Robert Hudson on the other side of the
Conference table from Robert Hudson at this time Judge Forman dismissed the
Charge of Criminal Trespass 140.10; Defendant Hudson stated all the charges were
all related to the criminal charge of trespass and Judge Forman would have to
dismiss all the associated charges against Robert Hudson, related to the charge of
trespass of Robert Hudson; Robert Hudson stated that all the criminal charges were
related to the trespass by the Doctrine of Collateral Estoppel; which required that if
the charge of trespass were dismissed all the charges were bound by to the charge
of trespass. At this time Judge Forman did not speak; and Judge Forman just threw
his hand in the air and smiled: Robert Hudson’s Counsel, Thomas Angell didn’t
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 8 of 123

speak. At this time the District Attorney corrected Robert Hudson’s pronunciation
of the words collateral estoppel. The Stenographer took the transcripts

Robert Hudson had told Thomas Angell on many occasions not to call
Robert Hudson’s wife again. On Thursday November 14, 2019 Public Defender
Thomas Angell called Robert Hudson’s wife and stated that there was a motion
that needed Robert Hudson’s approval before the motion could be submitted to the
Court. Robert Hudson’s wife has been under a lot of strain and Robert Hudson’s
son threw Robert Hudson on the ground because of the grief that this case is
causing Robert Hudson’s wife. Angell’s Phone call caused Robert Hudson’s son to
throw Robert Hudson on the ground.

On November 19, 2019 Robert Hudson, had to go to the Dutchess County
Probation Department before sentencing for the conviction of two felonies and two
misdemeanors on December 15, 2019. Robert Hudson was late and went to Public
Defender Thomas Angell’s office; Robert Hudson signed as the author, of the
Angell, motion that never mentioned the Doctrine of Collateral Estoppel that
Robert Hudson had brought up before Judge Forman in conference on October
21,2019 and Robert Hudson never saw any of the transcripts related to the Motion
and 20 minutes later called Thomas Angell to tell Thomas Angell not to submit
motion; Robert Hudson again called Thomas Angell to tell him not to submit the
motion to the court

On November 19, 2019 in Public Defender office, Thomas Angell stated that
Robert Hudson should allow Thomas Angell to Defend Hudson’s right to the road
and Thomas Angell stated that Robert Hudson would have an Easement. Robert
Hudson stated that Robert Hudson will defend himself and receive the road to his
Home and Estate in Fee that the County of Dutchess sold to Robert Hudson;
Thomas Angell stated “that’s not going to happen”.

When the District Attorney made a Molenx motion to say that the
complainant Varney did not see defendant, Robert Hudson break the fence placed
at Hicks Hill Road on the south border of the Varney property. Robert Hudson

then submitted an affidavit that stated that I ROBERT HUDSON DID BREAK
THE FENCE, placed across Robert Hudson’s road to his home and property that
Robert Hudson used for 40 years.

When the selection of the jury was made Robert Hudson was not allowed
to know the addresses of the Jurors that were selected.

In Robert Hudson’s, Town of Pine Plains Trial by Jury with similar
Trespass charges related to Robert Hudson’s Trespass over the Varney property at
which time Robert Hudson was given names and addresses, of all prospective
jurors.
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 9 of 123

The District Attorney put into evidence a small Dutchess County Real
Property Tax Services-Dutchess County Pine Plains 6770 Topographical Contour
Map; This Dutchess County 6770 map showed both the Robert Hudson’s Home
and properties and of the complainant Varney properties on this one tax Map;
Before the jury Robert Hudson put into evidence the same (Dutchess County 6770
Real Property Tax Services Map only much larger EXHIBIT 5. pages 106 and
107), this full sized legible copy of the District Attorney's Dutchess County, Pine
Plains 6770 topographical map; by this map Robert Hudson explained to the jury
where the Robert Hudson’s land and the Varney land and the main road is. The
Court then struck from the record of the Court, the full sized Topographical Map;
but maintained the States small 6770 map.

Robert Hudson was not allowed any witnesses and Robert Hudson was
not allowed to speak of any road or to submit the Complainant Varney, Robert
Hudson Tax Map; or to submit Defendant’s deeds or to speak of any defense by
title, or adverse possession of the Road Robert Hudson claimed right to use.

The Jury upon deliberation called Defendants large 6770 topographical
map into the jury chambers. But after Robert Hudson was convicted the large 6770
topographic map was deleted from evidence from the court record.

STATES WITTINESS THE TOWN OF PINE PLAINS ASSESSOR

On October 22, 2019 the District Attorney called the Town of Pine Plains
Assessor to testify against Robert Hudson and the Pine Plains Town Assessor
testified against Robert Hudson’s property and deed. The Town of Pine Plains is
where Robert Hudson’s estate is located. The Assessor stated to the jury that
Robert Hudson had a quit claim deed; but that was not true at all; and the Town of
Pine Plains Assessor had no knowledge or information regarding the charges
against Robert Hudson or what kind of deed Robert Hudson held.

Robert Hudson did not cross examine the Pine Plains Assessor; but on the
following day Robert Hudson submitted a document entitled (objections to
removing the charge of trespass EXHIBIT 2. page 30 through 33). In which
the Robert Hudson stated; that removing the charge of trespass denied Robert
Hudson to plead Title or present a defense against the charges that were part of the
Trespass charge.

Robert Hudson purchased his deeds to his properties at a delinquent
tax land sale on July 17, 1979. (Robert Hudson deeds EXHIBIT 3. page 34
through 38 are dated August 6, 1979, These deeds are also in this

USDCSD of NYoriginal Complaint) , conducted by the Dutchess County
Treasurer under the Laws of N.Y.S.,; THE NEW YORK STATE COURT OF
APPEALS STATED “ [t]he purchaser of property at a tax sale* * * acquires a new
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 10 of 123

and complete title to the land under an independent grant from the sovereign, a title
free of any prior claims to the property or interests in it.” (Melahn v Hearn, 60
NY2d 944, 946).

Robert Hudson’s properties were sold to Robert Hudson N -Y.S. REAL PROPRTY
TAX LAW, LAWS OF 1959 Chapter 959 AN ACT in relation to assessment and
taxation of real property constituting chapter 50-a of the consolidated laws. REAL
PROPERTY TAX LAW ARTICLE 10 Enforcement of collection of delinquent
taxes. Section 1020. Effect of Conveyance 1. a conveyance by the county treasurer
pursuant to section ten hundred and eighteen of this chapter shall vest in the
grantee an absolute estate in fee, subject however, to (a) all all claims of the
county, village, towns, city or state for taxes, liens or other encumbrances and
subject to all easements and rights of way which were in existence at the time of
the levy of the tax the non payment of which resulted in the tax sale.
SECTION 1018 Conveyance by the county treasurer

1. If any parcel of real property sold for taxes is not redeemed
within the time limited as provided, upon application in writing the county
treasurer shall execute to the purchaser a conveyance of the real property sold, the
description of which shall include a specific statement of the title or imterest
thereby conveyed so far as appears on the record in his office.

Robert Hudson’s deeds listed his properties on Hicks Hill Road Rear.
2. Every such deed shall be executed by the county treasurer.

2 NY Jur ADVERSE POSSESSION
Section 34 Tax deed or title;

It has been held that a tax deed regular on its face, which contains a description
sufficient to enable location and identification of the land reported to be conveyed,
constitutes color of title or a written instrument upon which to base adverse
possession, even though it is actually void and mi ght be so declared in an
appropriate proceeding, and although it failed as a conveyance.8
Peattle v Gabel, 155 AD 786, 140 NYS 993.

Finaly v Cook, 54 Barb 9.

STATES WITTINESS, DUTCHESS COUNTY ASSISTANT CLERK

And the Dutchess County Assistant Clerk in charge of the records room
who was also called by the District Attorney to testify against Robert Hudson; the
Clerk also had no knowledge about or in regard to the charges against Hudson, and
Robert Hudson did not cross examine.

10
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 11 of 123

On the second day of trial Robert Hudson submitted (EXHIBIT 2. page
30 through 33), Robert Hudson’s objection to removal of the charge of trespass
before Trial and the Prosecution wittiness, Town of Pine Plains Tax
Assessor stating upon the wittiness stand that Robert Hudson held only a quick
claim deed).

Robert Hudson cited the doctrine of collateral estoppel on October 21, 2019
in the Judges chambers and Robert Hudson had made two motions to remove
Judge Peter Forman and Dutcess County Public Defender, Thomas Angell; The
Two motions were also in part Robert Hudson’s Plea of Title against the charge of
trespass and related charges.

The Dutchess County District Attorney asked the Robert Hudson to
approve Robert Hudson’s signature upon the District Attorney’s redacted Robert
Hudson’s Motion to remove Judge Peter Forman and Motion remove Public
Defender, Thomas Angell from the Dutchess County criminal action 00136 against
Robert Hudson.

Robert Hudson refused to authorize the District Attorney to remove
Robert Hudson’s words on any page of Robert Hudson’s two Motions to Dismiss
Judge Peter Forman and Public Defender, Thomas Angell; because Robert Hudson
refused to authorize any alteration to Robert Hudson’s Motions, The District
Attorney, the Public Defender Thomas Angell, the County Court Judge Peter
Forman and the N.Y.S. Appellate Division Second Judicial Department were each
served the Motion to Dismiss Judge Peter Forman, and Public Defender, Angell in
accordance with N.Y.S. CPLR Article 308 SER VICE OF SUMMONS and
complaint.

The District Attorney then called as a prosecution wittiness the Notary
Public that notarized Robert Hudson’s name upon the Motion to Dismiss Judge
Peter Forman and Thomas Angell that had 6 tabed exhibits Dated by notary Public
Carolyn Lewis September 4, 2019 therewith (EXHIBIT 4 pages 39 through

104). The Dutchess County District Attorney then showed the original Robert
Hudson’s Motion to Dismiss Judge Peter Forman and to Dismiss Public Defender
Thomas Angell and not the redacted Motion that the District Attorney was seeking
to have placed in into evidence in place of Robert Hudson’s Motion to Dismiss
Judge Forman and Public Defender Thomas Angell.

The District Attorney wanted to replace Defendants Motion to Dismiss
Judge Peter Forman and Motion to dismiss Public Defender, Thomas Angell with
Robert Hudson’s Notarized signature upon Robert Hudson’s motion with blank
pages without any writing on any page.

11
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 12 of 123

Judge Peter Forman and the district Attorney also wanted to replace Robert
Hudson’s document entitled Plea of Innocent, Robert Hudson’s plea of Title,
Robert Hudson’s Plea of Adverse possession and Robert Hudson’s demand for
Trial by Jury, Dated by N.Y.S. Notary Public, Maria Bobral, January 9, 2019.

STATES WITTINESS NOTARY PUBLIC CAROLYN Y LEWIS

The District Attorney asked the Notary Public, Carolyn Y Lewis N.Y.S.
No. 01LE6309246 to identify Robert Hudson’s name on Robert Hudson’s (original
Motion to Dismiss Judge Forman and Public Defender, Thomas Angell. Stamped
Received by the Appellate division Second Department September 13, 2019
EXHIBIT 4) The District Attorney then asked the Notary Public to point Robert
Hudson out and identify Robert Hudson while Judge Forman observed all.

Robert Hudson upon cross-examination asked the Notary Public,
Carolyn Lewis one question “would you notarize a name to a document that was
blank with no writing upon it”. The Notary Public answered that she would not
notarize a Signature name on a page that was blank..

It was Robert Hudson’s original Motion to Dismiss Judge Peter Forman
and Motion to Dismiss Public Defender Thomas Angell that the Notary Public was
shown by the Dutchess County District Attorney to authorize but it was the
redacted motion, the motion with all the words removed, that the District Attorney
sought to replace Robert Hudson’s Motion to Dismiss Judge Forman with.

On the Morning that the Notary Public took the wittiness stand in Robert
Hudson’s trial the Notary Public stated to Robert Hudson “that it was a violation of
law to notarize a Signature on a document or a page that was blank”.

It was Robert Hudson’s original Motion that the District Attorney
submitted to the Notary Public, to state that Robert Hudson signed it; it was the
Robert Hudson unedited, un-redacted Motion to Dismiss Judge Peter Forman and
Dismiss Public Defender Thomas Angell; But the District Attorney replaced the
redacted Motion with Robert Hudson’s Motion to Dismiss by the District Attorney.
And the District Attorney’s redacted motion is now all that remains of Robert
Hudson’s Motions to dismiss Judge Peter Forman and Public Defender Thomas
Angell. As Robert Hudson’s Counsel Thomas Angell did not say one word to
Robert Hudson of what the District Attorney was doing. These Robert Hudson’s
Motions were Robert Hudson’s basis for Robert Hudson’s plea of title, against all
these charges related to the Trespass charge.

The two motions that were served upon Judge Forman and the District
Attorney were the only way that Robert Hudson could enter a plead Title against
the Supreme Court’s and the Dutchess County Court’s denying

12
ad,

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 13 of 123

Robert Hudson’s right to defend against the Charge of Trespass and the other four
charges relating to the Trespass Charge in this action.

Robert Hudson’s Motion to Dismiss Dutchess County Criminal Court Judge
Peter Forman, Motion to allow Robert Hudson to subpoena witnesses, Motion for a
fair and speedy trial and due Process of law Notarized September 3, 2019. In this
Motion at EXHIBIT 4, page 88 and 89 Robert Hudson property and the trespass
complainant, Varney property were stated to both be part of one common Grantors
Land, Sampson Sheldon Broughton in Dutchess County Deed book 2-b page 54
listed in the original Dutchess County Supreme Court 107 4/2017 complaint,
submitted to this court.

Under New York Jurisprudence Volume 61 TRESPASS TO TRUSTS 1968 The
Lawyers co-operative Publishing co. Westchester New York — Baker Voorhis and
Co Inc. Mt Kisco N.Y. ~ VI EVIDENCE Section 35 Generally. The broad rules
of evidence in civil actions generally, which are discussed in detail in 21, 22, NY
Jur. Evidence are applicable in trespass actions, the discussion here being intended
primarily relating to consider matters of evidence peculiarly relating to this type of
action. A prima facia case in trespass is made out by showing that defendant’s
voluntary act directly produced the injury. In showing the title to maintain an
action for trespass proof that plaintiff was in possession and claiming title is
sufficient prima face evidence to enable him to maintain the action, and no one but
the true owner or one connected with the true owner in some way, may impeach
such title-Hoyt v Van Alstyne, 15 Barb 568. Recitals in an ancient deed that the
grantors were the heirs of the original owner constituted sufficient evidence
Section 30 TITLE AND OTHER RIGHT Where a defendant has a right of way
over certain land he is not guilty of trespass in tearing down gates or removing a
fence which interferes with the use of his right. New York State Court of Appeals,
Immaculate Conception Church v Sheffer, 88 Hun 335, 34 NYS 724, affd. 156 NY
670, 50 NE 1118.

( EXHIBIT 6. pages 108 through 116 - Between July 11, 2019 and
September 1, 2019 all 4 of Robert Hudson’s A goats & Robert Hudson’s
only sheep were killed and or taken. So that no live stock now exists on
Hudson agricultural property. Live stock that Hudson maintained for 20
years.)

Robert Hudson’s Motion to Dismiss Dutchess County Court Judge Peter
Forman and Motion to Dismiss Public Defender, Thomas Angell had in it 6

13
ALE.

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 14 of 123

tabed Exhibits; Exhibit 5 is the following document.

Criminal Court County of Dutchess

 

People of the State of New York

AGAINST | N.Y.S. Dutchess County
Criminal Court Index No.000136/2018

Defendant, Robert Hudson.

 

page 7at page 94

NO CRIME COULD BE COMMITTED BY DEFENDANT, Robert Hudson

31 NEW YORK JURISPRUDENCE SECOND-CRIMINAL LAW

If conduct is all that is all that is required of a particular offense, or is an offense

of some material element thereof does not require a culp-able mental state on the
part of the actor, the offense is one of strict liability CLS Penal Law Section 15.10.
If on the other hand, a culpable mental state on the part of the actor is required with
respect to every mental element of the offense, such offense is one of mental
culpability Most offenders in the penal law must be committed with some culpable
mental state. CLS Penal Law Section 10.10.

The road stated upon Robert Hudson’s deeds is Hicks Hill Road Rear the same
Hicks Hill Road over the Varney Property is stated in the 1936 and 1963 Dutchess
County Pine Plains Real Property Tax Rolls of the N.Y.S. Conservation Dept.
Property 12-6770-00-070610-00 at Exhibit 17 of the Robert Hudson’s Dutchess
County Supreme Court Docket No. 1074/2017 Application for private Road under
N.Y.S. Highway law Article 300 adjacent and juxtaposed to Varney property on
the south. The road was stated in Defendant Robert Hudson’s predecessor in title
Mary Ann Wilkinson in Dutchess County deed of John Wilkinson and Maryann
Wilkinson Dutchess County Deed Liber book 176 Deed page 205 stated “also a
right to pass through the other part of the farm deeded to Stephen Tompkins.”
Steven Tompkins is listed in the Varney Chain of Title, the same right of way
Hicks Hill road that Dutchess County Emergency Response Fire Department teams
used over the Varney property to come to Robert Hudson’s Land to put out the fire
in 1983 as shown by the Register Herald Newspaper Article verified by the
Assistant Editor at exhibit 15, this is the same road over the Varney Property that
Robert Hudson has used for the past 40 years for road access to his home and
property and both 00136 Criminal complainants Varney and his caretaker testified
that Robert Hudson used the road for 40 years.

14
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 15 of 123

Judge Forman was the Judge over the Criminal Case of Robert
Hudson’s alleged Trespass and related charges, Judge Peter Forman ordered Public
Defender Thomas Angell to represent Robert Hudson over Robert Hudson’s
objections;

The Robert Hudson’s Dutchess County Supreme Court 1074 CIV 2017
Petition and 24 exhibits upon appeal, was submitted into evidence in Dutchess
County Criminal Court 00136 proceeding, on the day Robert Hudson was
sentenced back to Jail; This same 1074/2017 document of 24 exhibits was
submitted in this U.S.D.C. Southern District Complaint.

Hudson submitted 1074/2017 petition into the Dutchess County Criminal
case 00136 N.Y.S. and three days later Dutchess County Supreme Court Judge
Hayes ordered Robert Hudson into his court and directed Robert Hudson not to file
any papers with the court without Robert Hudson’s Representative, Attorney’s
permission. In April 2019 Dutchess County Judge, Peter Forman ordered that
Robert Hudson would not be allowed to defend and Represent, himself and that
Public Defender, Thomas Angell would Represent, Robert Hudson even when the
Physicatric examination exhibit 4 pages 56 through 70 stated that Robert Hudson
was qualified to defend himself; On October 17, 2019, The Dutchess County
Criminal Court Judge Peter Forman, directed that Robert Hudson could Represent
himself, and had moved the Trial date from October 29, 2019 to October 21, 2019
one working day later.

On October 17, 2019 Robert Hudson asked Judge Forman for an extension of
time to Subpoena witnesses and prepare for trial but Judge Forman denied Robert
Hudson’s request.

Robert Hudson was denied the right to submit any evidence of title to the
Jury at trial. And the Large topographical Map that the Jury had asked to review as
evidence in the trial proceeding, was removed by the court and never allowed as
evidence.

In (EXHIBIT 4 Robert Hudson’s Plea of title submitted in Robert Hudson’s
Motion to Dismiss Judge Peter Forman and Motion to Dismiss Public Defender,
Thomas Angel) was received with service by the N.Y.S. Supreme Court Appellate
Division Second Judicial Department stamped received September 13, 2019.

VARNEY TESTIMONY at Hudson criminal court trial

The Complainant, Sebastian Varney’s, Testimony upon cross-examination
stated that there was only one road to Robert Hudson Home and property and that
was across the Varney land and that Robert Hudson used the road since he was a
little boy. Sebastian Varney further stated that Robert Hudson never spoke to
Sebastian Varney and that Robert Hudson did not threaten him.

15
A

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 16 of 123

VARNEY CARETAKER TESTIMONY at Dutchess County Criminal Trial
The Complainant Caretaker for the Varney property stated upon cross-
examination that there existed only one road to get to Robert Hudson’s Home and
estate and that only road was over the Varney property to Robert Hudson land and
that Robert Hudson has always used the road over Varney property to gain access
from the main road over the Varney Property to Robert Hudson’s land. The
Caretaker of the Varney Property stated that Robert Hudson passed close by to him
when Robert Hudson walked over the Varney Property road that leads to the
Robert Hudson’s land; The Caretaker stated that Robert Hudson did not speak to
him and that he was not afraid and that he knew Robert Hudson since he was
young.
ROBERT HUDSON TESTIMONY at Dutchess County Criminal court trial
Robert Hudson Testimony on the wittiness Stand in the trial by jury stated that
Robert Hudson has used the road over the Varney property to get to his home and
estate for 40 years.

Robert Hudson in the Dutchess County Court 00136, Criminal proceeding
submitted evidence of Varney, Robert Hudson common grantor in the 1074/2017
petition showed that the Hudson property and the Varney property were both part
of Sampson Sheldon Broughton property in the little Nine Partners Tract deed liber
2b page 54. The 1936 Town of Pine Plains p-age 27 Tax Roll of Mary M. Hinkley
and the 1963 tax rolls of Mary M. Hinkley show Hicks Hill Rd. on Varney land.

The (Prosecution evidence submitted against Robert Hudson in the trial by jury
was Dutchess County, Real Property Tax Services, Pine Plains 6770 Tax Map
EXHIBIT 5), This 6770 Topographical Contoured Tax Map was introduced as
evidence by the Dutchess County District Attorney it showed both Robert
Hudson’s property and the Complaint Varney Property upon the same 6770
Dutchess County Tax Map; This Pine Plains 6770 Tax Map was referenced in the
Robert Hudson’s deed’s listing Robert Hudson upon Hicks Hill Road rear,
showing of property in Pine Plains, 12-6770-00-285878-00 and 12-6770-00-
316872-00 sold to Robert Hudson by the County of Dutchess and the Varney
Property upon this same Tax Map. This 6770 Tax Map was the same Tax Map
listing the property of Robert Hudson and the Property of the Varney and Hicks
Hill Road the Main Road. Robert Hudson’s N.Y.S. Supreme Court 1074/2017
application, petition, introduced into Robert Hudson’s Dutchess County Criminal
Court 00136 prosecution proceeding against Robert Hudson record, held within it a
Dutchess County Pine Plains 1975 6770 Tax map a Title search of the Varney
property and a title search of the Robert Hudson property. And Robert Hudson
mapping description in feet and directions of the road from the main road Hicks

16
voll ok.

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 17 of 123

Hill Road over the Varney property that Robert Hudson used for 40 years under
the common grantor who owned the Varney and the Hudson lands as one
contiguous parcel in the deed of Sampson Sheldon Broughton, Dutchess County
liber 2b at page 54.
Dutchess County court Judge Peter Forman would not allow Robert

Hudson to plea title or submit any map, tax roll or deed of common grantor into the
Trial by Jury. All the charges against Hudson were predicated upon Robert
Hudson’s trespass upon the common grantors Highway the road over the Varney
property and the Wittiness Varney, the Wittiness Caretaker and Robert Hudson all
testified that Robert Hudson used the road over the Varney Property for all time
and that there was no other road existed to Robert Hudson’s Home and property.

Robert Hudson stated on the wittiness stand that he was introducing Robert
Hudson’s Tax statements from 1984 that showed Robert Hudson’s $1800.00 Real
Property value and Robert Hudson’s tax statement from 2019 that showed Robert
Hudson’s Real Property value as $200,000.00 to show the increase in Value of
Robert Hudson’s property upon the grounds that the Robert Hudson’s property
increase was due to tools, equipment, and farm seeds, sheep and goat fencing and
stock being brought over the road over the Varney property to Robert Hudson’s
home and property. Robert Hudson has 3700 feet of sheep and goat fencing with
steel fencing poles every 30 feet enclosing 13 acres of his land. Robert Hudson has
brought this fencing and poles at $450.00 per each 300 feet of fence and poles. For
20 years Robert Hudson raised Goats and Sheep upon his property. Robert Hudson
still had 4 large goats and 1 ram sheep when Defendant was released from Jail on
July 5, 2019 after Robert Hudson had (for the first time in 40 years) served 60 days
in the Dutchess County jail for trespass over the Varney property. Thereafter the
Sheep and Goats were Stolen and killed. When Robert Hudson went to make a
complaint in the Dutchess County Sheriffs office Robert Hudson was refused to be
allowed to make a complaint in Poughkeepsie. The Sheriff stated to Robert Hudson
that Robert Hudson had to make a complaint in the Town of Pine Plains. Where
ever Robert Hudson goes he has the complaint in his pocket.

2 NY Jur Adverse Possession Section 44. Payment of Taxes. Payment of taxes, if
coupled with other acts may constitute some evidence of hostile possession.2
New York v Wilson & Co. 278 NY 86, 15 NE2d 408.

United States v 25.4 acres of land, 52 F Supp 75.

ADVERSE POSSESSION 8 L Ed 320
Section 30 Generally.
Research References
3 Am Jur 2d, Adverse possession sections 9-11, 54-57

17
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 18 of 123

ALR Digests Adverse Possession, section 39
The length of time which brings a given case within the legal presumption of a
grant, charter or license, to validate a right long enjoyed, is not definite, depending
upon its peculiar circumstances. Michael v. United States, 9 Pet 711,
9L Ed 283
(D) Claims; Hostility
section 10 generally —

Adverse Possession may exist without actual ouster, Jackson ex dem. Penn,
9Wheat 241
8 L Ed 170
An entry under claim of title sufficiently shows an intention to oust from
possession. Probst v Domestic Missions, 129 US 182,9S Ct 263.
32 L Ed 642
The possession which will bar the right of the former owner to real property must
be open visible, continuous, and exclusive, with a claim of ownership such as will
notify the parties that the premises are held adversely to all titles and all claimants.
Sharon v Tucker, 144 US 533, 12 S Ct. 720.
30 Led 532
Robert Hudson on the wittiness stand stated that he was introducing his tax
statement from 1980 and the present 2019 taxes receipts to show that the value of
Robert Hudson’s property and estate increased from $1800.00 to $200,000.00 to
show that Robert Hudson brought $200,000.00 worth of Agricultural needs and
equipment over the Road, Robert Hudson is accused of trespassing upon but Judge
Forman stated, Robert Hudson could not introduce Robert Hudson’s tax
statements.
Payment of taxes is strong evidence of a claim of title and failure to pay taxes is
some evidence of an abandonment of any right in or claim to the property.
Holtzman v Douglas, 168US 278, 18 S Ct 65, 42 L Ed 466

(E) COLOR OF TITLE
Section 18. Generally.
Research References
3 Am Jur 2d, Adverse Possession Sections 96-105
ALR Digests: Adverse Possession, section 27
Cross References
Constructive Possession under, see infra, section 53. One who seeks to set up an
adverse possession need not have a good title, or in fact any title, except a
possession adverse and hostile to that of the true owner under a pretense or color of
title. Pillow v. Roberts, 13 How 472

18
oo dL.

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 19 of 123

14 L Ed 228

Page 597.
Section 19. Necessity
Research References
3 Am Jur 2d, Adverse Possession Section 106
ALR Digests adverse Possession, section 28
Page 597
2 NY Jur ADVERSE POSSESSION section 6
Title by adverse possession
ADVERSE POSSESSION
II Elements and Requisites
a. In General
Section 6. Generally
The New York state court of appeals has said that there are five essential

elements necessary to constitute an effective adverse Possession. Belotti v.
Bickhardt, 228 NY 296, 127 N.E. 239
Title by adverse Possession 16 NYU L. Rev 532, 17 NYU L. Rev 44.
(1) the possession must be hostile (4) section 9 et seq ., infra and under claim of
right.s sections 20 et seq., infra (2 )it must be actual:« sections 24 et seq., infra (3) It
must be open and notorious;7 sections 45 et. Seq. infra. (4) it must be exclusive;s
sections 50 et seq., infra -and (5) it must be continuous 9 sections 55 et seq., infra
for the statutory period.10

Similarly the establishment of a prescriptive right generally depends upon
showing a continued and uninterrupted, open and visible use in the land of another
which is definite and identical with that claimed as an easement under an adverse
user and claim of right for the prescriptive period. Thus generally, the use must be
exclusive by the owner of the dominant tenement and must be open peaceable,
continuous, and as of right. Moore v. day, 199 AD 76, 191 NYS 731, affd 235 NY
554, 139 NE 732.
Section 7. Necessity of writing or color of title.

The Court of Appeals has said it is clear that when a defense is founded upon
adverse possession, color of title by deed or other documental semblance of right is
required, but it is equally clear that neither a deed nor any equivalent instrument is
necessary when the possession is indicated by actual possession and any other
adverse claim exists. Bilotti v Bickhardt, 228 NY 296, 127 NE 239.

As to possession under a written instrument or judgment see sections 28, infra.

Except in cases of constructive occupancy, 13. sections 25 infra., it is not
necessary that the claim of adverse possession should be founded upon any written
instrument whatever.14 Kent v. Harcort 33 Barb 491.

19
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 20 of 123

Robert Hudson plead upon the wittiness stand that he held an estate in fee,
Petitioner Robert Hudson, stated in the Dutchess County Supreme Court
1074/2017 N.Y.S. Highway Law Private road petition that he claimed an estate in
Fee Simple. In the two motions in this Dutchess County Crimonal Court 00136
Robert Hudson always claimed an estate in Fee Simple an estate that Robert
Hudson’s Children shall inherit.

UNDER Volume I The Colonial Laws of New York of 1683, The Charter
of Liberties and Privileges of 1683-Chapter 21 [Land to be deemed an estate of
inheritance]- THAT From hence forth Noe Lands Within this Province shall be
Esteemed or accounted a Chattle or Personal Estate but an Estate of Inheritance
according to the Custome and practice of his Majestyes Realme of England.

Compiled by the N.Y.S. law Revision Commission, Laws of 1891 Chapter 125

INY Jur ADVERSE POSSESSION Section 22.Claim of Fee or whole. The
claim of title must, in general, must be a claim to a title in fee.13

Real Property Actions and Proceedings Law, Laws of 1962 chapter 142 as
amended generally by | 1962 ¢ 312 Article 5 Adverse Possession
CASE NOTES. Pleading and burden of proof. Once it has been shown that use of
another’s property for the prescriptive period, was open notorious and continuous,
presumption arises that it was adverse and under claim of right and burden is then
on the owner of the property to show that the use was by license. Kusmierz v Baan
(1988, 3" Dept) *2 App Div. 2d 929, 440 NYS2d 733.

In the County of Dutchess Supreme Court 1074/2017 Robert Hudson v Town
of Pine Plains Superintendent, Heather M. Wilson a written notarized request was
made to the Dutchess County Clerk to sign Robert Hudson’s Summons but the
Dutchess County Clerk, Kendhal refused to sign the summons. Judge Peter Forman
never spoke to Petitioner Applicant, Robert Hudson.;Robert Hudson had filed a
Civil complaint 679/1974 N.Y.S. Putnam County Court, Robert Hudson v. William
Bratz in the County of Putnan. The Clerk had a Pro Se attorney to assist the Pro-se
litigant and have the summons signed; but In the Dutchess County Court no judge
would sign Robert Hudson’s Town of Pine Plains Superintendent Summons.

There was no equal protection under law in the Counties, State of N.Y.
EXHIBIT 7 All Robert Hudson’s live stock was either taken or killed. Robert
Hudson’s property is enclosed with a read ball fence and posted with posted signs.
EXHIBIT 8 Robert Hudson Petition to Quiet Title to the U.S, Supreme Court
86-586 Dutchess County Clerk required that a title search be submitted with the
petition. But no such title search was required when it involved a Tax Sale Deed.
EXHIBIT 9 U.S. Supreme Court 92-5542 order in Robert Hudson v N.Y.S.
order Robert Hudson must pay fee and Robert Hudson’s Money order Payment.

20
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 21 of 123

Plaintiff's Claim

In the 40 years Robert Hudson has owned and improved the Hicks Hill
road Rear to Robert Hudson’s Home and Property from the main road, Hicks Hill
Road over the Varney property to Robert Hudson’s land; Plaintiff, Robert Hudson
has never been accused or convicted of any felony offense. But now after 40 years,
deprived of right to defend Plaintiff's use of right to the road by Adverse
Possession in the Trial by Jury that took place October 21, 2019 through October
23, of 2019 in the County Of Dutchess under Dutchess County Court Judge Peter
Forman, Robert Hudson is convicted of (2) two felonies. The fret, grief, pain and
suffering placed upon Plaintiff, Robert Hudson and his wife four children and 9
grandchildren by the Defendant’s named in this Complaint has been without end
and against both New York State and United States Constitutional law.

IV. RELIEF

For the fore going reasons Robert Hudson, claims relief in the some of
($2,000,000.00) two million dollars as against the defendants named herein for
pain and suffering and Plaintiffs the denial of right and denial of law Under the 14
Amendment to the Constitution of the United States.

V. Under Federal Rule of Civil Procedure 11, by signing below, I certify and
swear to the best of my knowledge, information and belief that this Plaintiffs
Complaint:

(1) is not being presented for an improper purpose, such as harass cause
unnecessary delay, or needlessly increase the cost of litigation: (2) is supported by
existing law or by a nonfrivolous argument for extending modifying, or reversing
existing law: (3) the factual contentions evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery: and (4) the Amended complaint otherwise
complies with the requirements of Rule 11.

A.  Lagree to provide the Clerks Office with any changes to my address where
case-related papers may be served. I understand that my failure to keep a current
address on file with the Clerks Office may result in the dismissal of my case.

 

 

Respectfully Submitted,
DATE OF SIGNING Lorbe CL
LQeFd q Plaintiff, Robert Hudson

254 Hicks Hill Road

/havy / futid Stanfordville, New York 12581

Telephone # 845 233 1922

Email
MARY J. RATTENDI
NOTARY PUBLIC, STATE OF NEW YORK
QUALIFIED iN WESTCHESTER COUNTY
# 01 RAG240996
MY COMM, EXPIRES MAY © AVA 3

21
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 22 of 123

EXHIBIT’S INDEX TO EXHIBITS PAGE
EXHIBIT 1. Page 2 Defendants Plea of title October 22, 2019. ............----: 22 through 29
EXHIBIT 2. Defendant’s objection to removal of the charge of

trespass on October 21, 2019 before the jury was empanelled. ..... 30 through 33
EXHIBIT 3. Robert Hudson’s Delinquent Tax Sale Deeds August 6, 1979....... 34 through 38

EXHIBIT 4. SUPREME COURT OF N.Y.S. APPELLATE
DIVISION SECOND JUDICIAL DEPARTMENT- MOTION
Robert Hudson’s Motion to Dismiss Dutchess County Criminal
Court Judge, Peter Forman; Motion to allow Robert Hudson
to subpoena wittiness’s; motion for Robert Hudson to defend
himself with counsel without hindrance, Motion for a fair and
speedy trial and due process of law. Index No.000136-2018;
Charges against Robert Hudson 1* degree contempt 215.51 —
1* degree criminal contempt 251.51 — 2 degree criminal

contempt 215.05-03 - 2" degree criminal mischief 145.10 —

3 degree Trespass 140.10......0.0..0.. 0000 e cece cee
Motion to Dismiss......... 00.0.0. 0000 e ee eee
1. NYSUCS Case Details...... 0.0.0.2... 000002220
2. Dutchess County Psychiatric Observation Report of
Robert Hudson. ..........00.500 020 cece
3. Decision and order of Acting Dutchess County
Supreme Court Judge, Peter Forman dismissing
Robert Hudson’s Town of Pine Plains Article
300 Private road application upon appeal 1074CV2017......
4. Letter to the Administrative Judge of the Courts of New
York to remove Public Defender Thomas Angell from
Robert Hudson’s criminal case — written from Jail-......
5. Robert Hudson’s statement of right and title to Hicks Hill
Road Rear over the Complainant, Varney property. .....
6. N.Y.S, Dutchess COUNTY1074 civ 2917 Docket Sheets
5/12/ 2017, 4/16/2018, 7/11/2018 and RJIS/10/2017......

EXHIBIT 5. Dutchess County Criminal County Index No.00136-
against Robert Hudson, submission, before trial

Dutchess County 6770 Tax Map.............-.25-25+005

EXHIBIT 6. Notarized Complaint — with pictures of killing of Robert
Hudson’s live stock- 4 -225 pound goats and ram sheep............

EXHIBIT 7. Dutchess County Clerk denying petition for registration of title

Administrative Judge hearing; U.S. Supreme Court 86-586 ..

EXHIBIT 8. 10/13/92--7 to 2 U. S. Supreme Court 92-5542 Hudson v N.Y. .

22

. .40 through 105
.. 40 through 52

_ . .53 through 55

been 71 through 79

_. ..80 through 86

... 87 through 95

.. 96 through 105

106, 107

... 108 through 116.

_... 117 and 118
.. . 119 and 120

... 121, 122, 123
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 23 of 123

EXHIBIT 1

23
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 24 of 123

county of Ovtthess | pense
Dotek C55 County Crimrpak CHEPICERK'S vFFICE

Reop he of Ne ar Yor K 5 te 7e Dock of My) / SL
~agqs ns to Phen ot
{ Tit 4e by .

(Robert He Asen f AAVerse [esse SSIS

Defe ndan T.

 

Ts? Th 2 El bhoreg bhe Count S iin
Coun hy Coorf Jed pee Nn GE
23

P°2 fer Fo FVar), o =
Cosy
i) Seo}

Jseqr Su)
. Defendant Robert Hedse y

Hereby Enters THIS Chea Aga ist
The Charge against Defendant
Enchosed herenr tA js Kea LikegerTy

Actions And frocee diy 5 Laws ChapTes

of the Consolidated Lars, Aen che 5

A A verre P65 © $.5 1 bI SET 0 4 She |
Essent (ah§ of aaverse assess) on vad ey
Worthen in Str Lg ent afte oad meal corth ed

co True Copy of orig (nak by NV S Secrelatyot Tate

Qader Madar IK

KOIBERT AUD SONI ir? | eon OE . Cc. BORELL

; a0 267 22, 22/9 FEB By eD Notary yor < State of New York
No. 01806073680

STATE OF NEW YORE COUNTY OF DYTCHESS, On OCF EE, 2019 Be
PECLON ALY AAME rp 098 Anpyrid BNR a) TE NIE FO GE THE poor via oe
PELEIN B® WHE EA ECDTED TAL DRECLING BUTMIRIED TION, PND AMO De
: Quallfied in Ulster County ..

April 29, 202.

PERN ENE DOEED TOME EXEYIIO A FAERIE,

aed
 

“~~ Case 1:19-cv-11192-PGG Document 1 Filed 12/06/19 Page 25 of 123

 

REAL PROPERTY ACTIONS AND
PROCEEDINGS LAW
Laws 1962, Chapter 142
As amended generally by L.1962, «. 312 and to July 19, 1979
Effective December 16, 1996

AN ACT to reconsolidate laws relating to actions, rights of ac-
, tion and proceedings concerning real property, constituting
chapter eighty-one of the consolidated laws

Became a law March 18, 1962, with the approval of the Governor.
Passed, three-fifths being present.

The People of the State of New York, represented in
Senate and Assembiy, do enact as foilows:

CHAPTER 81 OF THE CONSOLIDATED LAWS

. Sec.
Articie
* ye i

5. Adverse Possession ___.

ARTICLE 5—ADVERSE POSSESSION

Sec.

401. Action after entry.

511. Adverse possession under written instrument or judgment.

512. Essentials of adverse possession under written instrument or
. judgment.

521. Adverse possession under claim of title not written.

522. Essentials of adverse possession under claim of title not writ.

ten.
531. Adverse possession, how affected by relation of landlord and
‘ tenant. :
541. Adverse possession, how affected by relation of tenants in
common,

551. Right of person to possession not affected ‘by descent cast.

S47 25
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 26 of 123

8 501. Action after entry

An entry upon real property is not sufficient or valid as a
claim unless an action is commenced thereupon within one year
after the making thereof and within ten years after the time
when the right to make it descended or accrued.

§ 511. Adverse possession under written instrument or
judgment -

Where the occupant or those under whom he claims entered
into the possession of the premises under claim of title, exclusive
of any other right, founding the claim upon a written instru-
ment, as being a conveyance of the premises in question, or upon
the decree or judgment of a competent court, and there has been
a continued occupation and possession of the premises included
in the instrument, decree or judgment, or of some part thereof,
for ten years, under the same claim, the premises so included are
deemed to have been held adversely; except that when they con-
sist of a tract divided into lots, the possession of one lot is not
deemed a possession of any other lot.

JS § 512. Essentials of adverse possession under written instrn-
ment or judgment

For the purpose of constituting an adverse possession by a per-
son claiming a title founded upon a written instrument or a
judgment or decree, land is deemed to have been possessed and
occupied in either of the following cases:

1. Where it has been usually cultivated or improved.

2. Where it has been protected by a substantial inclo-
sure.

3. Where, although not inclosed, it has been used for the
supply of fuel or of fencing timber, either for the purposes
of husbandry or for the ordinary use of the occupant.

Where a known farm or a single lot has been partly improved,
the portion of the farm or lot that has been left not cleared or
not inclosed, according to the usual course and custom of the ad-
joining country, is deemed. to have been occupied for the same
length of time as the part improved and cultivated.

BOS 2é
see neetalle Benen ce steer eecemn me

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 27 of 123

gy

3 521. Adverse possession under claim of title not written
Where there has been an actual continued occupation of prem-
ises under a claim of title, exclusive of any other right, but not
founded upon a written instrument or a judgment or decree, the
premises so actually occupied, and no others, are deemed ito have

been held adversely.

$ 522. Essentials of adverse possession under claim of title
not written
For the purpose of constituting an adverse possession by a
person claiming title not founded upon a written instrument or a
judgment or decree, land is deemed to have been possessed and
occupied in either of the following cases, and no others:
1. Where it has been usually cultivated or improved.
2. Where it has been protected by a substantial inclo-
sure,

§ 531. Aaverse possession, how affected by relation of land-
lord and tenant

Where the relation of landlord and tenant has existed between
any persons the possession of the tenant is deemed the posses-
sion of the landlord until the expiration of ten years after the
termination of the tenancy; or, where there has been no written
lease, until the expiration of ten years after the last payment of
rent; notwithstanding that the tenant has acquired another title
or has claimed to hold adversely to his landlord. But this pre-

sumption shall cease after the periods prescribed in this section
and such tenant'may then commence to hold adversely to his
landlord.

§ 541. Adverse possession, how affected by relation of ten-
ants in common

Where the relation of tenants in common has existed between
any persons, the occupancy of one tenant, personally or by his

« servant or by his tenant, is deemed to have been the possession

of the other, notwithstanding that the tenant so occupying the
premises has acquired another title or has claimed to hold ad-
versely to the other. But this presumption shall cease after the
expiration of ten years of continuous exclusive occupancy by
such tenant, personally or by his servant or by his tenant, or im-
mediately upon an ouster by one tenant of the other and such oe-

cupying tenant may then commence to hold adversely to his co-
tenant.

XT
vba

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 28 of 123

§ 551. Right of person to possession not affected by descent

cast
The right of a person to the possession of real property is not
impaired or affected by a descent being cast in consequence of
the death of a person in possession of the property.

State of New York
Department of State

I hereby certify that the annexed copy has been compared with the original document in the custody of the

Secretary of State and that the same is a true copy of said original.

Witness my hand and seal of the Department of State on D EC 1 6 4996

jibe

Special Deputy Secretary of State

~ a?

.. F NE nee,
oO an

DOE- 1266 (5/96)

 
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 29 of 123

ZF
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 30 of 123

EXHIBIT 2

ZO
aL Case 1:19-cv-1119 Se Document 1 Filed 12/06/19 Page 31 of 123
“ putches? County &o°

os mihak Court!
Cr i New of

 

 

 

 

Strate © a
People ofthe State sfNew ork TadexF Of
ain STR oBsecTion TO
"4 REMOVING
“ Kee ery Huds DI) ybetendant: The CharGe OT
se Tres PLSS
gs Fe: ‘The Henceradhe Cee
we 8 hla
‘Bos Joa Fe eter for 7} 30/4

Afot Octave
On Wensday the 1 pe ores +,

Sa Te
Jodge Peter fap MAN;
Roiove the charge of Trespass (on

charg es Ang TITRE
PAC. Li st of (dso Lb efedant Hudson

thecharee of
fn

Sroated shat pemovi q

Trespass would deny Defend ant
Ko bert Huals on Ais ‘defense of

a they, Wher Lstated tAss chen) lad

+9 44 Tea lge formar
fend ants Rie i
ot De Themes

WW } ith S efenda ants Com Lee. Pals

Oefenda ny 7

Ange bl

3!
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 32 of 123

| 7
4 his chokaders and

~~ hroge
Just SAEYS ; fy _—
y ; - | My Ovehic defende/
didn’t answer, 7+ Y |
given as Coun ci by Thomas Angebe -
aid not state one wr 6 Ie Agalnor
th D
Jiage Forman not speaking (aye re
ae befendanty Raber? fieasons

fre cof L ofthe tres pass

obiectran ts femsye :
Casa /S Agalh made oni
f all the two felenjesS and

he 9 peund

tha
Biro Misdamensrg were founsed Upon
+he criminak Trespas¢ Charge<
ana te femove the TeSPAss Charge
1S to take Auras Pefenganrs ony
Right fol defense. ALL the Charge s
afe basen LD OY tie Trespass Charge.
The Dutchess County Pistnier
Atterne pot the Mine Plains
Assessof on the Wr ttiness Stand tO

~ 32.)
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 33 of 123

e wrorth and vabve of

beLirthe +h ?
Detingven t

Defendants Dutchess County
tax Land Soledeeds The Cant af
Appeaks of New York has Noted “Fle
purchaser of properly ATA Tax 5a Fe
our ana com phete 4 ithe.
pant

KEM

aequifes an

TO the Lana unaeran ind ependent 4

Prom the SoveriGN) atithe free ot any

ims te +he property ot

interests In rey (M ELUM v. Hearn bONY.24 q44 946)
¢ Hvdson 1s denied

DefFen Aant, Reber
+6 ENTE the defen$Se that the Grand

OS ory Lndited Dekend ant ter The

Charye of Tres pass mvst remalh as
the basis of the Charges Detondant

was Dnaited upen
Surern To hefeore NE Kespecttolly)

rhis October N3) XO 14 LY, best Huslien

Robert Hodson
a sy Hicks H) Ll Re

  
    
 

Notary Public - State of New York
NO. 01LE6309246 [
Qualified in Dutchess Caunty
@ My Commission Expires Aug 11, 2022

    
Case 1:19-cv-11192-PGG Document 1 Filed 12/06/19 Page 34 of 123

EXHIBIT 3
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 35 of 123

wae DLS na O34 63 G

4h. ny ue
Thin Audeniuce, made the (5 " day of (Lu ch . inthe year one thousand.nine
hundred andseventy-nine :

Betincen Dutchess County, a municipal cerporation by its County Legislature, party

of the first part,
~-AND—
ER
fe ROBERT HUDSON ,of 3124 Webster Avenue, Bronx, /
County of and Stateof New York 10467 . part y ofthe second part.
Whereas, property in the Town of Pine Plains assessyd to UNKNOWN —
forthe year 1974 and described as follows: Grid No. 12-6770-00-316872-00 was

sold to Dutchess County at tax sale on January 7, 1976, for $52.96 for
unpaid State, County, Town and School ‘taxes, based on the 1974 tax roll,
and not having been redeemed from such sale within the time prescribed
by law, was deeded to Dutchess County on March 15, 1979, which deed was
filed in. the Office of the Dutchess County Clerk in Liber 1504 of Deeds
at page 75, and :

WHEREAS, the same property was, sold to Dutchess County at tax sale on

January 7, 1977, for $54.42 January 6, 1978 for $56.94; and January 5,

1979 for $56.84; based on the tax levies of 1975, 1977 -and 1977, respectively, |
and coe

WHEREAS, the taxes levied in December 1978 amounting to $39. 95 remain
unpaid, and ROBERT : :

Whereas, HUDSON tendered to the Dutchess County Commissioner of Finance the sum of -

$39.95 being’the amount the County of Dutchess has invested in said: property, together with

the accrued interest and all other charges resulting from the above tax sale and requesting that the
above parcel be quit claimedto © ROBERT HUDSON

Whereas, the County Legislature of the County of Dutchess did, on the 1th.
dayof April, 1979 adopt a resolution to the effect “That the County Executive and the Clerk
of this County Legislature by, and they are hereby authorized, ‘empowered and directed to make.
execute and deliver, i the name ofthe County of Dutchess and the County Legislatu-e of said County, —
as quit claim deed to the said. ROBERT HUDSON /
of any and all interest which the County of Dutchess may have acquired in and to said property by such
tax gale", now, therefore

This Judenture Witursseth, that the said party of the first part, in consideration ofthe said
sumof Nine Hundred and no/l00 ($900 OOF Dollars lawful money of the
United States, paid by the party of the second part, does hereby remise, release and quitclaim
unte the part ¥ of the second part his heirs and assigns forever, ,
: All That Tract or Parcel of Cand situate in the Town of Pine Plains
a. Dutchess County, New York described in a deed to the County of Dutchess from, M. PHILIP AMODEO -
ee a a ce ‘ag inance Commissioner of the County of Dutchess, dated March 15,
19 79 and recorded it the Dutchess County Clerk's office , March 15 . A979 in
Liber ys04 of deeds, page 75 . as follows: ”

 

 
   
 
 

 

CLE
YE COMA i GOPY WITK TMS CSEGAAL

si aries (g* a a taety .
Fav FAS Fed ISL e Lot ‘.

apt

Seplember Al, DO agpantin

sense cue va.gos weg ueanenasBe s ie . :
SAS CF THE RRS & GOMEAY ORIN S, HUTONERS ONUNTY
2 “
\

     
 
Case 1:19-cv-11192-PGG Document 1 Filed 12/06/19 Page 36 of 123 -

.Grid No. 12-6770-00-316872~00

Tuncther with the appurtenances and all the estate and right of the party of the first part
in and to-said premises. ,
Ti Bane and tu Hold the premises herein granted unto the party of the second part,
his heirs and assigns forever.
An Whituess Whereof, the party of the first part has caused this instrument to be signed by
the County Executive and Clerk of the County Legislature of the County of Dutchess and the seal of

said County to be hereunto affixed the day and year first above written.

vn oo Coty of Thitrchess

   

   

Comity of Dutchess
: Ss:

Mate af New York

th .
On this (y day of (LU qe “one thousand nine hundred and seventy~1ne

 

before me the subscribed personally came LUCILLE P. PATTISONand JOAN A. TRAVER
to me personally known who being be me severally sworn each for himself deposes
and says: the said LUCILLE P. PATTISON thatshe resides inthe ‘Town of Hyde Park
Dutchess County, New York, and is the County Executive and the said
JOAN A. ‘TRAVER thatge resides inthe Town cf Fishkill , Dutchess °
County, New York, and is the Clerk of the County Legislature of Dutchess County, the municipal
corporation described in and which executed the foregoing instrument: that they know the seal of said
corporation: that the seal affixed to said instrument is such corporate seal; that it was so affixed pur-
suant to resolution No. 195 of said County Legislature adopted April 11, 1979

and that they signed their names thereto pursuant to like resolution of said County Legislature.

   
   
    
            
      

REC VED

we
ee ak eee Jue Su go: we b Cre acan.
le’ Ot Oo
REAL 2
- SUZANNE OHLIMAR
ui AUG Ls ‘973 NOTARY PURLIC, BTATE OF NEW YORE

TRMEEL A TAX AL SIDING IN DUTCHESS COUNTY :

MELT / NO. 4602666 }

DUTCIIESS Xb COMMISSION EXPIRES MAR. 20, 105. '
COUNTY .

DUTCHESS COUNTY CLERK’S OFFICE

RECEIVE on tit AS DAY ce dng... off bls hd $t v gl ony |
635 att PS Fits Recency ei TERE MED |
63% “na ASUS... ¢ Beeele. 21490 SVHITI
PAG ) J AT PAGE. Coie. ANU LXAMINED ALNNOG SS IHOLNG

a ee

36
Case 1:19-cv-11192-PGG Document 1 Filed 12/06/19 Page 37 of 123

 

ats maO2

| ath anak . 4 ae
Thin Sudenture, made the b day of ON in the year one thousand aine ©

Shundred.and seventy-nine

Urtween hts Connnetey, a municipal corporation by its County Legislature, party.
1a,

of the first part,

J - —AND—

ROBERT HUDSON of 3124 Webster Avenue,. Bronx, .

County of and State of New York-10467 .part Y- of the second part.

’ ‘ a“
Whereas, property inthe Townof Pine Plains, assessedto UNKNOWN .

forthe year 1974 and described as follows: Grid No. }2-6770-00-285878-00 -

was sold to Dutchess County at tax sale on Jahuary 7, 1976, for $40.54

for unpaid State,. County, Town and School -taxes;, based on the 1974 tax roll,
and not having been redeemed from such sale within the time prescribed by law,
was deeded to Dutchess County on March 15, 1979, “which deed was filed in the
Office of the Dutchess County Clerk in Liber 1504 of Deeds at page 75, and

WHEREAS, the same property was sold to Dutchess County ‘at tax salé on January 7,
1977, for $42.18; January 6, 1978 for $43.94; and January 5, 1979 for $44. 27;
based on the tax levies of 1975, 1977 and 1977, respectively, and

WHEREAS, the taxes levied in December 1978 amounting: to $27.96 vemain unpaid,
and : ; :

ROBERT : . : .
Whereas, HUDSON — tendered ta the Dutchess County Commissioner of Finance the sum of

$800.00 being the amount the County of Dutchess has invested in said property, together with

the accrued interest and all other charges resulting from the above tax sale and requesting that the

above parcel be quit claimed to ROBERT. HUDSON

Whereas, the County Legislature of the County of Dutchess did, on the. Jith .
day of April, 1979 adopt a resolution to the effect “That the County Executive.and the Clerk
of this County Legislature by, and they are hereby authorized, empowered and directed to make,
execute and deliver, in the name of the County of Dutchess and the County. Legislature of said County, .
as quit claim deed to the said. ROBERT HUDSON
of any and all interest which the County of Dutchess may have acquired in and to said property by such
tax sale", now, therefore

This Andeuture Wituesseth, that the said party of the first part, in consideration of the said

 

sumof EIGHT HUNDRED ($800.00) Dollars lawful money of the
United States, paid by the part y of the second part, does hereby remise, release and quitclaim
unto the party of the second part his heirs and assigns forever,

AU That Tract or Vareel wf Land situate inthe Townof — Pine Flains

Dutchess County, New York described in a deed to the County of. Dutchess from Mo Philip Amodeo
asfinance Commissioner of the County. of Dutchess, dated. March 15,

1979 and recorded in the Dutchess County Clerk's office = March 1s, ; . AP 7Q

Liber 1504 of deeds, page 75 as follows: .

 

 

  
 
 

SAM OF THE QUPRERE AND ROUNTY GIREYS *
Mea i 9 HIS COPY WITH THE ORARRAL

EOF 1d - pe
PEP IBEREOF Sogsd SiS eS ols i

v
HEREUNTO get YAN ai 08 CEE MY 2. PRICAL SEAL

   

     

37
La.

Case 1:19-cv-11192-PGG Document 1. Filed 12/06/19 Page 38: of 123

Grid No. 12-6770-00-285878-00

Toorther with the appurtenances and all the estate and right of the party of the-first part
in and to. said premises. .
~ Ta Baur and tn Gold the premises herein granted unto the party of the second part,
his heirs and assigns forever.
Au Witness Wherenf, the party of the first part has caused this instrument to be signed by
the County Executive and Clerk of the County Legislature of the County of Dutchess and the seal of

said County to be hereunto affixed the day and year first above written.

“
oe v@e
c hihi a OP, County of Dutchess 4
‘ «7 TebBey “gt . ff .
/ we fiat, 6 \ . C Meee ete 6 ABA
: ety bP naan nt
: { age 7 “ , o ; : ‘ oi); County Executive
yt py? rh
eee et _ ye id SC ba eeees Lhe de dG, SOU
fe , 6 . / Clerk, County Legislature

Ne

Mate of New Dork .

oy

Comfy af Dutchess |
SS:

apy
On this(E “day of G Uc one thousand nine hundred and

before me the subscribed personally came LUCILLE P. PATTISON and JOAN A. TRAVER

to me personally kndwn who being be me severally sworn each for himself deposes
and says: thesaid LUCILLE P. PATTISON thatche resides in the Town of ityde park
o . . Dutchess County, New York, and isthe County Executive and the said
JOAN, A. TRAVER that‘he resides inthe Town of Fishkill . Dutchess
County, New York, anus > the Clerk of the County Legislature of Dutchess County, the municipal
‘ corporation described in and-which executed the foregoing instrument; that they know the seal of said
corporation; that the seal affixed to said instrument is such corporate seal; that it was so affixed pur-
suant toresolution No. 195 of said County Legislature adopted April 11, 1979
and that they signed their names thereto pu-suant to like resolution of said County Legislature.

90

 
  
    
  

EGP

be cee cee etre mesa n ena e eer e arene eee sees

dog REAL ESTATE,
ce nS 1 2 1279

 

: SUZANNE owen, “
AIISFe: , TARY PUBLIC, STATE OF B vor
TRANS rea alk We TO ESIDING IN DUTCHESS COUNTY
BUTCHESS t NO, 4702868 ew
‘COUNTY v COMMIBSION EKPIRES MAR. 20. 18

 

“‘DUTCHTSS COUNTY CLET'S CFFICE

633 RECEVIDION YH IS pry et hag."8 bled §t b G] ony

“Ss . ? “pee int
poe ysis Or desde Oana]

1% sig h3) ove GAR. nouns yn sand Ra
Mi pdt wee

GBS
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 39 of 123

EXHIBIT 4.
owl A

Case 1:19-cv-11192-PGG Docume

Supreme Court State of New York,

Appellate Division Second Judicial Department

 

People of the State of New York

-AGAINST-

Robert Hudson, Defendant

nt1 Filed 12/06/19 Page 40 of 123

MOTION to DISMISS
DUTCHESS COUNTY CRIMINAL COURT
JUDGE PETER FORMAN

MOTION TO ALLOW DEFENDANT
TO
TO SUBPOENA WITTINESSES

MOTION FOR DEFENDANT
TO REPRESENT HIMSELF WITH COUNSEL
WITHOUT HENDERANCE

MOTION FOR FAIR AND SPEEDY TRIAL
AND DUE PROCESS OF LAW

INDEX No. 000136/2018
Charges against Defendant
1 degree Criminal Contempt 215.51
1* degree Criminal Contempt215.51
2™ degree Criminal Contempt2 15-05-03
2° degree Criminal Mischief 145.10
3" Degree Trespass 140.10

 

To: the Honorable Court, Greetings, .
myct oe
op "Ne a
LIST OF Om
ae pe EY

EXHIBITS cae TG
Or ct
rey ted Gad

| eee hy. .
shy es

2..

1. a. June 22, 2019 N.Y.S. Unified Court System- Web Criminal- Dutchess County Court =e
Defendant, Robert Hudson Docket # 00136-2018 case details appearances

“cr 6
; CF

 

b. February 25 2019 Case Details-Charges-Three Felonies, two Misdemeanors. “2 ww

PSYCHIATRIC EXAMINATION SHOWING DEFENDANT IS ABLE TO DEFEND.
a, Dutchess County Department of Behavioral and Community Health FAX MEMO January
10, 2019 To: Hon David Humeston, - 1. Hon Humstons order for Psychiatric Examination
of Robert Hudson Dated 12/8/2018. Town Court of Pine Plains dated 1/10/19 Re.
2. completed 730 EXAMINATION REPORTS from Kristan Hall, PPA- Office of
Psychiatric Coordination —Certified Psychologist, Ellen Mark Psud ABPP 1/2/10. 2. Dept.
of Behavioral and Community Health division of Mental Hygiene, Examiner Christopher

St. Germain, Ph.D. Originals to follow.
Hon. Humstons order 2. Examination Report 18-060019

LEO

onl

mv

crete

—charge Criminal Contempt 1. et al
monly

Case 1:19-cv-11192-PGG Document 1 Filed 12/06/19 Page 41 of 123

CONTINUED FROM PAGE 1
LIST OF
EXHIBITS

3. DECISION AND ORDER OF N.Y.S. SUPREME COURT JUDGE PETER FORMAN
Dutchess County Supreme Court, Petitioner, Robert Hudson Docket No. 1074-2017
Petition under Highway Law Article 300-Private Road.- Decision and Order of Acting
Dutchess County Supreme Court Judge J. Forman, Signed Peter M. Forman. Twp page

notice of entry & 6 pages of Judge Forman’s Order.

4. DEFENDANT’S LETTER TO N.Y.S. COURTS ADMINISTRATIVE JUDGE MARKS
TO STOP MOTIONS BEING MADE UPON DEFENDANTS BEHALF.
Robert Hudson Letter to chief Administrative Judge Laurence K. Marks, to stop Public
Defender, Thomas Angell from taking Robert Hudson’s right to defend himself. Letter
mailed to Defendant, Robert Hudson’s Sister while Defendant Robert Hudson was in the
Dutchess County Jail and Robert Hudson’s sister mailed letter to Marks by U.S. Certified
Mail 7017 1450 0000 4287 7808-6 pages wos

5. Defendant’s RIGHT TO ROAD SRTATMENT

6. a. DEFENDANT, SUBMITTED'’2 COPIES OF PETITION OF 22 EXHIBITS TO
DUTCHESS COUNTY CLERL WHO REFUSED TO DOCKET THE PETITIONS ON
THE DAY THAT THE CLERK WAS GIVEN PETITIONS BY DEFENDANT
Dutchess County Supreme Court 1074-2017 May 12, 2017 docket Sheet two pages.

b. DEFENDANTS PETITION SUBMITTED WITH- REQUEST FOR JUDICIAL
INTERVENTION WENT THROUGH FOUR (4) SUPREME COURT JUDGES AND
ALMOST A YEAR LATER WAS NOT IBDEXED UPON THE 1074-2017 DOCKET
SHEET Bee
Dutchess County Supreme Court 1074-2017 April 10. 2018 docket Sheet two pages.

c. ENTRY OF 1074-2017 PETITION WAS MORE THAN A YEAR AFTER
DEFENDANT FILED PETITION
Dutchess County Supreme Court 1074-2017 July 11, 2018 Docket Sheet three pages.
Each Docket Sheet IS Certified by the Dutchess County Clerk

d. 1074-2018 REQUEST FOR JUDICIAL INTERVENTION FILED June 10,
018 with Petition for Private Road under Highway Law section 300
Private Road and under N.Y.S. Constitution Section 7 (c) Private Road.

Exhibit 6 show that Petitioner Robert Hudson’s N.Y.S. Constitutional statutory right to
have a Jury Trial for Robert Hudson’s private road has been denied by the N.Y.S. Appellate
Division Second Judicial Department by refusing to allow the record upon appeal SUMMONED

to be reviewed. The Appellate court stated that the record was not certified-but the Clerk of

Dutchess Co. stated all records are submitted uncertified to the Appellate Division.

2

HL
did a

Case 1:19-cv-11192-PGG Document 1. Filed 12/06/19 Page 42 of 123

Defendant Robert Hudson’s Plea of Title

The Defendant Hudson pushed with one hand the wood fence that had been placed by
Varney across the road to Defendant, Robert Hudson’s home and estate, The Varneys blocked
the Defendant’s right of way over the only road to Defendants home and property..

The Pine Plains Justice Court Arraigned Defendant, Robert Hudson and at the
Arraignment at the Town of Pine Plains Court the District Attorney stated that part of the
Sebastian Varney Complaint against Defendant, Robert Hudson was for a ($3 500.00) Thirty Five
Hundred dollar damage fee for Defendant Robert {Hudson breaking the gate fence that Varney
placed across the road to Defendant, Hudson’s Home and Estate. The Defendant, Robert Hudson
asked the Town of Pine Plains Justice Court for a copy of the complaint of Sebastian Varney and
others but Defendant, Robert Hudson was denied the signed complaint by the Town of Pine
Plains Court, and Denied by the Public Defenders Office a copy of all the criminal complaints
and the accusations of complaints that were in the possession of the court. The same denial of
allegations and complaints against Defendant, Hudson, were denied by Dutchess County Court
Judge Mcloughlin and again denied by Dutchess County Court Judge, Peter Forman. This
Defendant, Robert Hudson after a year still has no knowledge of the allegations and police
reports against Defendant, Robert Hudson.

After the criminal charges against Robert Hudson were transferred to the Dutchess
County Criminal Court, District Attorney made a motion to Dutchess County Court, Judge
Forman that denied the Defendant Hudson was seen breaking the fence. Defendant Hudson had

told the Public Defender, Thomas Angell that Robert Hudson had broken the fence

3

TO
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 43 of 123

The Defendant, Hudson’s property and the Trespass Complainant, Varney property
were shown to be both part of one Common Grantors Land Sampson Sheldon Broughton in
Dutchess county Deed Book Liber 2-b page 45. Under New York Jurisprudence Volume 61
TRESPASS TO TRUSTS 1968 The Lawyers Co-Operative Publishing Co. Westchester New
York — Baker Voorhis and Co Inc. Mt. Kisco N.Y. —- Vil EVIDENCE Section 33 Generally. The
broad rules of evidence in civil actions generally, which are discussed in detail in 21, 22, NY Jur.
Evidence-are applicable in trespass actions, the discussion here being intended primarily relating
to consider matters of evidence peculiarly relating to this type of action. A prima facia case in
trespass is made out by showing that defendant’s voluntary act directly produced the injury. In
showing the title to maintain an action for trespass proof that the plaintiff was in possession and
claiming title is sufficient prima face evidence to enable him to maintain the action, and no one
but the true owner or one connected with the true owner in some way, may impeach such title
Hoyt v Van Alstyne, 15 Barb 568. Recitals in an ancient deed that the grantors were the heirs of
the original owner constituted sufficient evidence. Section 30 TITLE AND OTHER RIGHT
Where a defendant has a right of way over certain land, he is not guilty of trespass in tearing
down gates or removing a fence which interferes with the use of his right. New York State Court
Of Appeals, Immaculate Conception Church v. Sheffer, 88 Hun 335, 34 NYS 724, affd. 156 NY
670, 50 NE 1118,

Dutchess County Court Judge Edward T, Mcloughlin ordered (DOCKET SHEET

EXHIBIT 1) on December 19, 2018, Defendant Robert Hudson undergo psychiatric

Examination, This was the third (3) Psychiatric exam ordered by the Courts in Dutchess County,

regarding Defendants Trespass over the Complainant Varney Property in 40 Years (The é

Ay
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 44 of 123

Dutchess County Psychiatric Examination Reports of Dr. St. Germain and Psychiatrist Marx,

stated (EXHIBIT 2) that Robert Hudson was qualified to Defend Himself in a Court of New

York. But when Defendant, Robert Hudson asked Judge Forman for a copy of the Psychiatric

Report and Complaints against Defendant Robert Hudson. Judge Forman Denied the Defendants
right to the allegations and Complaints against Defendant Robert Hudson.

Judge Forman further stated that Defendant would not be allowed to defend himself
against the allegations of three felony and two misdemeanor charges against Defendant. Judge
Forman Stated that Judge Forman’s Friend, the head of ‘the Public Defenders Office, Thomas
Angell was to take Defendant’s Right to Defend himself in a Court of Law against Defendant,
Robert Hudson’s objections. | |
Peter Forman to not give Defendant Robert Hudson Counsel but to Represent, Robert Hudson,
stated to Robert Hudson’s Wife that Thomas Angell did not believe Defendant, Robert Hudson
was capable of defending himself in a court of Law. This communication to Defendants Wife
was thereafter stated to defendant’s children by defendant’s wife was done to attack Defendant’s
Home and Family. The Public Defender Angell violated Defendants trust by spreading
unfounded rumors to cause discord in Defendant, Robert Hudson’s family. For Defendant
Hudson’s entire life defendant has always defended himself personally in a court of law.

Defendant Robert Hudson had never spoken to Public Defender Thomas Angell
regarding the Charges Defendant is to be tried for and Public Defender, Angell has never
allowed Defendant, Robert Hudson any of the Complainants Charges against Defendant, Robert
Hudson. The Town of Pine Plains Criminal Court, and the Dutchess County Criminal Court and

Public Defender Thomas Angell has never allowed Defendant, Robert Hudson to have the

5

Yet
ofS

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 45 of 123

written allegations of the complainants and Moneys claimed by Varney to be owed, that Robert
Hudson was arraigned for in the Town of Pine Plains and later was never allowed the testimony
of the Complainants against Defendant, Robert Hudson, that Defendant, Robert Hudson was
indicted upon by the Dutchess County Grand Jury.

The Public Defender, Thomas Angell sent to Defendant Robert Hudson a letter that Defendant
Had to appear in The Dutchess County Criminal Court on July 30, 2019. at 2:00 in the
Afternoon. The Defendant Robert Hudson again appeared in the Dutchess County Criminal
Court on July 30, 2019 at 10:25 in the Forenoon and a Document bearing Defendant Robert
Hudson’s name was stated submitted by a different Public Defender to the Dutchess County
Criminal Court Judge Peter Forman. When Defendant went to the Public Defenders office and
asked for a copy of the Papers that were submitted to the Dutchess County Criminal Court on
behalf of Defendant, Robert Hudson the Public Defender denied Defendant, Robert Hudson a
copy of papers submitted to the Court.

Under New York Digest 3° 279 New York State Constitutional Law KEY 255 (5) ‘a
defendant who is committed for observation as to his Mental capacity, is safeguarded in
protection of his constitutional right of due process by statutory requirement that there be
reasonable ground to believe that defendant is in such a state of idiocy, imbecility or insanity
that he is incapable of understanding the proceeding or making his defense, Code of Criminal
Procedure Section 870; People ex re] Schildhaus on behalf of Weinstein v. City Prison Borough
of Manhattan Belleview Hospital, 235 N.Y.S. 2d 531, 37 Misc. 2d 660.

The Court denied records of Arraignment, of Complainants Complaints,
the Police Complaint Charges from the Town of Pine Plains, the Dutchess County Grand Jury

indictment information, of Robert Hudson are denied to Defendant, Robert Hudson.

45°
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 46 of 123

Colonial Law of the New York Legislature General Assembly 1683

Under the Constitution of New York State Article 1 Section 14 “common laws and acts of the
Colonial and state legislatures shall continue and be the law of this state”; Under the law of the
colony of New York —First General Assembly, Held at Fort James City of New York. October
17, 1683 CHARTER OF LIBERTIES AND PRIVILEGES GRANTED BY HIS HIGHNESS TO
THE INHABITANTS OF NEW YORKE October 30, 1683~-“

1. THAT Noe freeman shall be taken or Imprisoned or be disseized of his freehold or Libertye or
free customs or be outlawed or Exiled or any other wayes destroyed nor shall be passed upon
adjudged or condemned But by the Lawfull Judgment of his peers and by.the law of this
province. Justice nor right shall be neither sold denyed or deferred to any man within this
province.

2. THAT no man of what Estate or Condicon soever shall be put out of his lands or Tenements
nor taken nor imprisoned, nor disinherited, nor banished nor any ways destroyed without being
brought to Answere by Due course of Law.

3. THAT a ffreeman Shall not be amerced for a small fault, but after the manner of his fault and
for a great fault after the Greatnesse thereof Saveing saving to him his freehold, and husbandman
saving to him his Winage and a merchant likewise saving to him his merchandize And none of
the said Amerciaments shall be assessed but by the oath of twelve honest and Lawfull men of the
Vicinage provided the faults and misdaminors.

4. ALL Tryalls shall be by the verdict of twelve men, and as near as may be peers or Equalls And
of the neighborhood and in the County Shire or Division where the fact Shall arise or grow
Whether the Same be by Indictment Information Declaration or otherwise against the person

Offender or Defendant.
Case 1:19-cv-11192-PGG Document 1- Filed 12/06/19 Page 47 of 123

5. THAT from hence forward Noe Lands Within this province shall be Esteemed or accounted a
Chattele or personall Estate but an Estate of Inheritance according to the Custome and practice of
his Majesties Realme of England.
COLONIAL LAWS OF NEW YORK FROM 1664 TO'THE REVOLUTION Volume 1 cover
page and the Charter of Liberties and Privileges pages 111 through 116 and they are a true copy
of this book on file in the Mount Vernon Public Library Signed Rodney E. Lee,
Director of the Mount Vernon Public Library. __ a

Robert Hudson Petitioner Stated to the 1074-2017 Court of (4) Four different
Supreme Court Judges “Petitioner Robert Hudson’s Dutchess County Petition Under Highway
Law for a Road 1074/2017 was not to include Varney as a Defendant. But all 1074/2017
documents submitted to the Court, from the very first day submitted in Supreme Court Petition
1074/2017 were destroyed and they Brought Judge Forman to act as the Supreme Court Judge

in the 1074/2017 action.
Third Constitution of New York State of 1846
and
Fourth Constitution of New York State of 1894

ARTICLE 1 Section 1 Persons not to be disfranchised - No member of this State shall be

disfranchised, or deprived of any of the rights or privileges secured to any citizen thereof, unless
by the law of the land or Judgment of his peers.
ARTICLE 1 section 2. Trial by Jury preserved- The trial by Jury in all cases in which it has been

heretofore used shall remain inviolate forever,

Judge Forman had entered a decision in Dutchess County Supreme Court in the

Case of Robert Hudson v. the Town of Pine Plains Superintendent, 1074 CIV

47.
Case 1:19-cv-11192-PGG Document 1 Filed 12/06/19 Page 48 of 123

2017. Judge Forman made Varney a party Defendant and entered a decision on
behalf of Varney even when Petitioner Hudson denied that Varney could be
included as defendant in Robert Hudson’s civil complaint against the Town of Pine
Plains Highway Superintendent. Judge Forman denied Petitioner Robert Hudson’s
1074/2017 Request for Judicial Intervention under NLY.S. CPLR 3102 and denied
Robert Hudson’s plea to keep Varney out of the 1074/2017 Private Road action
and made a decision on behalf of the Defendant Varney. The same Varney who is
now Complainant against Robert Hudson’s Criminal complaint Dutchess County
Court Index Number 000136/2018. The Dutchess County Supreme Court Petition
ON APPEAL 1074/2017 was denied to be heard by the Appellate Division Second

Judicial Department, who destroyed the petition from the court.

Defendant Robert Hudson made a motion to the Dutchess County Criminal Court Case
No 000138/2018 to have Dutchess County Criminal Court Judge Peter Forman recusatio judicis
(dismiss) himself, from the Criminal action proceeding against Defendant, Robert Hudson.
Because Judge, Peter Forman acting as Dutchess County Supreme Court Judge in a Civil Action
1074/2017 for Robert Hudson’s private road under New York State Highway Law Article 11
section 300 Private Road; and under the New York State Constitution Article 1 section 7 (c)
Private road. “ Private Roads may be opened in a manner prescribed by law; but in every case
the necessity of the road and the amount of all damages to be sustained by the opening thereof
shall be first determined by a jury of freeholders, and such amount, together with the expenses of

the proceedings, shall be paid by the person to be benefited”.

ug”
Case 1:19-cv-11192-PGG Document.1' Filed 12/06/19 Page 49 of 123

Judge Forman issued a Judgment and Order (EXHIBIT 3) on behalf of Defendant Varney

(Varney who is now Complainant). in the Supreme Court Dutchess County Civil 1074/2017
Private Road Petition; and now Judge Peter Forman deprives Defendant Hudson in Dutchess
County Criminal Court 000136 / 2018 where Defendant Hudson is charged with three Criminal
felonies and two Criminal Misdemeanors fro trespassing upon the Complainant Varney road that
Defendant Robert Hudson has used for over 40 Years,

A second Appeal of five pages was made to stop Dutchess County Public Defender,
Thomas Angell from speaking or filing Motion papers for Defendant, Robert Hudson and was
sent by certified mail to the New York State Courts Chief Administrative Judge Laurence K.

Marx (EXHIBIT 4) to dismiss Public Defender Attorney, Thomas Angell who is subverting

defendants right to speak in a court of law and making motion responses without Defendant,
Robert Hudson’s Permission. Thomas Angell has filed’a Response to a Motion that was in
opposition to Defendant, Robert Hudson’s “PLEA OF TITLE, TO THE DEFENDANT’S
ROAD”. Defendant Robert Hudson asks to stop and deny Thomas Angell any right to speak for
Defendant Robert Hudson in any court. Public Defender Angell never let Defendant Robert
Hudson know what Angel’s Motions Response to the District Attorney motion he had made was
about. And for more than a year The Town of Pine Plains Justice Court, The Dutchess County
Criminal Court and Public Defender Thomas Angel have never given Defendant, Robert Hudson
the information regarding the charges that Defendant Hudson was arraigned upon or any of the
Grand Jury testimony given at the indictment of Robert Hudson upon the 3 Felonies and 2
Misdemeanors charges. These Allegations are needed to form Defendants Defense.

Public Defender Thomas Angell stated he answered a motion by the Dutchess County

District Attorney. without ever letting Defendant Robert Hudson know the content of what he é

ug : vo
Case 1:19-cv-11192-PGG Document 1.Filed 12/06/19 Page 50 of 123

had written in the motions response. Even after the Public Defender Thomas Angell was told not
to speak or answer any motion he was still filing Motion Papers without speaking to Defendant.

Defendant Robert Hudson’s Plea, is a plea of title and right to Defendant Robert
Hudson’s Road over the Complainant’s property that has been used by Defendant Robert
Hudson over Varney Property, over the common grantors land for more than 40 years.
| Public Defender Thomas Angell sent a letter to Defendant, Robert Hudson that required
Defendant’s appearance at the Judge Peter Forman court upon July 16, 2019. Defendant, Robert
Hudson appeared in the Court of Judge Peter Forman but Defendant was never allowed to speak
by Judge Forman. Public Defender Thomas Angel privately met with Judge Peter Forman in the
Judges Chambers and Public Defender. Thomas Angel stated that Defendant, Robert Hudson had
to appear in court on July 30, 2019 at 2:00 PM. When Defendant Hudson appeared in the
Dutchess County Criminal Court on July 30, 2019 at 11:30 Defendant Hudson was told that there
was no appearance for Defendant Hudson and that Defendant Hudson couldn’t speak to Judge
Forman and that a trial date was set for October 20, 2019 through November 4, 2019.

On July 16, 2019 Defendant, Robert Hudson had been called to Judge Forman’s Court

and asked if Defendant, Robert Hudson Could speak to the judge but was denied. On July 16,
2019 Defendant, Robert Hudson submitted the 11 Defense witness subpoenas including a
subpoena for Carleton Varney to be signed and authenticated by an officer of the court. Thomas
Angell refused to sign the Defendant, Robert Hudson subpoenas even though a trial date has
been set.

The Dutchess County Judge Peter Forman has shown bias for the now Complainant
Varney against Petitioner Robert Hudson in the civil Dutchess County Supreme Court Action

1074/2017 and now seeks to try Defendant Robert Hudson in Dutchess County Criminal Court :

So"
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 51 of 123

where Varney is the Complainant; and Public Defender, Thomas Angel! have denied Defendant,
Robert Hudson the right to speak or be heard in the court room where Defendant wil! defend
himself in a criminal trespass action and the $3500.00 complaint against Defendant Robert

Hudson Trial By Jury.

SUPREME COURT OF THE UNITED STATES |

DECISIONS ON ROAD ACCESS AND ADVERSE POSSESSION
An entry under claim of title What constitutes adverse possession, depends upon

the nature of the situation of the property and the use to which it can be applied or to which the
owner or claimant may choose to apply it Ewing v. Burnet, 11 Pet 41-91 ed 624. An entry
under claim of title sufficiently shows an intention to oust from possession. Probst v. Domestic
Missions, 129 US 182, S Ct. 263

The United States Supreme Court decided that an implied way of necessity arises where
the owner of a parcel of land conveys and grants part to another, which leaves the remainder of
the land without ingress or egress except over the land conveyed, Wagner v. Fairlamb, 151 Col

481, 379 P2d 165 cert den 375 US 879, 1lled 2d 110, 84S. Ct. 149

Defendant, Robert Hudson, requests the Court for Relief

in the form of the following 4 requests
1. Dutchess County Court Judge, Peter Forman’s order to have Public
Defender, Thomas Angell, represent Defendant, Robert Hudson over Defendant, Robert

Hudson’s objections.. Thomas Angell for the reasons stated herein must be removed as it denies

Defendant, Robert Hudson’s N.Y.S. Constitutional right to Defend himself with Counsel and that

x) ”
oe

Ta

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 52 of 123

Judge Forman’s order that Public Defender, Thomas Angell Represent Defendant or any
Attorney to represent Defendant Robert Hudson be rescinded.

2. Defendant Robert Hudson requests the Court to remove Judge Peter Forman
from being Judge in the Trial By Jury of the Criminal Charges against Defendant, Robert
Hudson on the grounds that Judge Forman has already entered a decision in 1074/2017 against
Defendant Robert Hudson and allowed Varney to be included as a Defendant, when Defendant
Hudson never submitted any document to even mention Varney as a party Defendant and stated
in the civil complaint that Varney was not to be a defendant in the Dutchess County Supreme
Court civil action 1074 /2018,

3. Defendant Hudson be allowed to present Defendant, Hudson’s own case in the
Courts of Dutchess County or any other Court where the Case will be tried.

- 4. That Defendant Hudson’s Public Defender, Thomas Angell should be dismissed
and that Defendant be allowed counsel that will not try to deny plaintiff’ s Plea of Title, but will

give Defendant Hudson Council and sigh Defendant Hudson's Wittiness Subpoenas for trial.

Attached herewith is the Defendant’s right to the road statement, (EXHIBIT 5 ) showing

that Defendant Hudson’s property and Complainant Varney property are both part of one
property belonging to the Common Grantor Sampson Sheldon Broughton. And the 1936 Tax
Roll of the Conservation Property.to Varney’s south showing the Road Hicks Hill Road runs
across the southern boundary on the Varney Property (without Exhibits)

Dated: September 3, 2019 - Dutchess County

SWORN TO BEFORE ME O\\ +4 Respectfully Submitted,
Lh doy of SepaMcee QO
l) eféndant, Robert Hudson

» oO 254 Hicks Hill Road
Stanfordville, New York - 12581

    
 
 

 
      
   

CAROL’
Notary Public - State of New York
NO. 01LE6309246

‘ Qualified in Dutchess County
@ my Commission Expires Aug 11, 2022

13

SL
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 53 of 123

53
WebCr iminal-

 

    

 

Case Details - Appearances

 

CASE INFORMATION

Court:
Case #:

Defendant:

    

07/16/2019

06/20/2019
05/21/2019
03/14/2019
03/07/2019
02/21/2019

01/29/2019

01/10/2019

12/21/2018

12/20/2018

12/19/2018

12/13/2018

 

Dutchess County Court
00136-2018
Hudson, Robert F

Forman, P
PMF

Forman, P
PMF

Hayes, M
MGH

Forman, P
PMF

Forman, P
PMF

Forman, P
PMF

Forman, P
PMF

Forman, P
PMF

Mcloughlin, Edward T
ETM

Mcloughlin, Edward T
ETM

Mcloughlin, Edward T
ETM

Mcloughlin, Edward T
GRAND JURY

COURT DECISION

REPLY

COURT DECISION

REPLY

DA ANSWER

FURTHER
PROCEEDINGS

FURTHER
PROCEEDINGS

FURTHER
PROCEEDINGS

FURTHER
PROCEEDINGS

FURTHER

PROCEEDINGS

ARRAIGNMENTS

MISC

No Type

No Type

No Type

No Type

No Type

No Type

No Type

No Type

No Type

No Type

Regular

No Type

Herrera, E
Calabrese, T
Herrera, E
Roman, N
Calabrese, T

Dalzell, B

Dalzell, B

None,

Decelestino, J

Decelestino, J

Adjourned
Same Bail
Conditions

Adjourned
Same Bail
Conditions

Adjourned
Same Bail
Conditions

Adjourned
Same Bail
Conditions

Adjourned
Same Bail
Conditions

Defendant Fit To
Stand Trial
Same Bail
Conditions

Adjourned
Same Bail
Conditions

Adjourned

Bond $5,000 Cash
$10,000 (Not
Posted)

Adjourned
Released under
Supervision

Psychiatric Exam
Ordered
Released under
Supervision

True Bill
Released on
Racognizance

 

 

ie

bebe fy ee rhe ede } = . j i T
lips: apps. courts state ny.us/webcrim_attorney/Detailawhichs...pe=SarecordType = C&recordNums TieRFIroPROMa3q6ek ae8Q ==

6/22/19,

O

 
 
de.

 

 

 

 

Case Details

- Charges

CASE INFORMATION

Court; Dutchess County Court
Case #: 00136-2018
Defendant: Hudson, Robert F

 
 

PL 140.10 OA

 

B Misdemeanor, 1 count, Not an arrest charge, Not an arraignment
charge
Description: Crim Trespass 3rd:encisd Prop
Indictment Count: 5
Date Added: 12/13/2018
PL 215.51 0D E Felony, 1 count, Not an arrest charge, Not an arraignment charge
Description: Crim Cont-1st:order/protection
Indictment Count: 2
Date Added: 12/13/2018
PL 145.10 00 D Felony, 1 count, Not an arrest charge, Not an arraignment charge
**TOP CHARGE** Description; Criminal Mischief - 2nd
Indictment Count: 1
; Date Added: 12/13/2018
PL 215.51 0D E Felony, 1 count, Not an arrest charge, Not an arraignment charge
Description: Crim Cont-1st:order/protection
Indictment Count: 3
Date Added: 12/13/2018
PL 215,50 03 A Misdemeanor, 1 count, Not an arrest charge, Not an arraignment
charge .
Description: Crim Contempt-2nd:disobey Crt
Indictment Count: 4
Date Added: 12/13/2018

 
   

 

 

SS

https://iapps.courts.state.ny.us/webcrim_attorney/Detall?which=..recordType=C&recordNum =75POtXZL1840_PLUS_n5QKaZFCA==

2/25/19, 2:35 PM
Page iof1
AS

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 56 of 123

JE
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 57 of 123

REREAD ATCT

 

Jan 10, 2019 1: 20 Ph No, 5388 PL |

Marcus J, MOLINARO
‘GOUNTY- EXECUTIVE

A.K, VAIDIAN, MD, MPH
COMMISSIONER

 

COUNTY. OF DUTCHESS
DEPARTMENT OF BEHAVIORAL AND. COMMUNITY HEALTH
DIVISION oF MENTAL HYaiene

This transmission Js Intended only for ‘the individual, or entity to which It ls addressed, ahd may contain
Information thats privileged, confidential, and exempt from disclosuré under applicable Federal and State laws.

This information-may have been diselased to you from records protected by Federal] Confidentiality Rule [42 CFR
Part 2) and Health Insurance Portability and Accountability Act (HIPAA}]. The Federal rules prohibit you from .
making any. further disclosure of this Information unless further disclosure ls-expressly permitted by the written
consent of the person to whom It pertains or as otherwise permitted by 42 CFR Part 2 and/or HIPAA. A general
authorization for the release of medical or other Information Is NOT suffielent for thls purpose. The Federal rules .
restrict any use-of the Information to criminally investigate or prosecute any alcohol or drug abuse patient,

If the reader of this communtcation Is not the intended recipient, or Its employee or agent responsible for
delivering communteation to the intended racipient, you ave notifled that any dissemination, distribution, or
copying of this communication Is strictly prohibited. if you have recelved this communication in error, please
notify the sender Immediately. by telephone.and return the original communication to us-at the above address by

U.S, Postal Service, Thank you: FAX ME M O

 

 

Recipient Name: Hn Dawnelttmeattor Date g / bolig.
[ orcenzation Airy A, Ke Pe pte Plhary > Odturd
fre: (61F) 899-0207 a

Jes C.raplited 730

From: Kristin Hall, PPA ~ Office of Psychiatric Coordination

(including cover)

 

 

 

 

Fax: (845) 486-2882 Phone: (845) 486-2884

22 fraltord Vien US ment

 

: Comments; Or Naty

 

 

 

230 North Road, Poughkeepsie, NY 12604 + (845)'486-28846« (Fax) 486-2882
: - www.datchessny.gov ‘

5/7
 

IN ETS Ae
0.2019 1: 20FM Tee

B 1U:¢8AM Teun of Pine Plains Court sig a98 Ge2e7 p.2

 

G.P.L. Article 730
FORM 16-A
3/90

ORDER FOR PSYCHIATRIC EXAMINATION

STATE OF NEW YORK
PINE PLAINS JUSTICE COURT
DUTCHES3 COUNTY

 

PEOPLE OF THE STATE OF NEW YORK ORDER FOR PSYCHIATRIC

 

 

. BRAMINAT ION

v8,
ROBERT F, HUDSON, Defendant Pocket Woot
Stalula/ Section charge Text
PL 215.61 0 CRIM CONTEMPT
PL 145.10 CRIM MISCHIEF #2
PL 140.10 0A GRIM TRESPASS 3

The above named dafendant having been charged .as Ligted above, and the Court
baing of the opinion that the defendant may be an incapacitated person,

NOW, THEREFORE, it is

ORDERED that, perguant to Artlole 730 of the Criminal Procedure Laws the
Director of Community Mental Health Sarvicea for tha County of Dutchesa shall
cause an examination to be made of said defendant to determine whether valid
defendant, ag a rasult of mental diseaae or defect, lacks capacity te
undarstand the proceedings against him or her or to assist Ln his ox her
defense, and it is further

ORDERED that auch examination be conducted in the manner specified in the
paragraph checked below (chack only one):

jo 1, @aid defendant; having heretofore been releaséd on bail or on (nis)
Aber, own recognizance and not being in custedy, such axaminatLon
shall be conducted on an outpatiant basis, and said defendant is
hereby ordered to report for éxamination at a time and place to bs
designated by the said Director

id defendant, being now in custody, guch examination shall be

at the place where (he) (she) ta being held, unless the
etermine that hoapStal confinement of the defendant
eetive examination, in which the (snerd ff)
the City of New York) is hereby

a hospital designated by the
dy therein, under

  
  
  
   
   
 

Director ¥
is neceasary for @
(Gommissionex of correct

directed to deliver the defanda
Director and to hold the defendant ino
sufficient guard, until the examination is co ted, for a period
not exceeding thirty (30) days (LE the defendant suse antly has
been released on. bail, the foregoing paragraph (1) shall a

%

TI
asd Ss

BAIL CONDITIONS: Released on.own Recognizance.

 

0, 2019. 120M No 5368.3
b 1 : op

18 LuresAM Town of Pine Plains Court 51a 398 0227

FORM 16-A ~ Page 2
3/90

and it ds further ,

ORDERED that upon the completion of said examination, reports thereof be submited

by the Director to thie Couzt pursuant to section 730.20, subdivision 5, of the
Criminal Procedure _Lawe and that. the Clerk of the, Court tye sh a copy of ‘said

  

Dated: 12/8/2018

Please indi oor v' reason(s) for referal. for:
e indicate rele ant reason(s) Art. 730 Probation

Eval Referral

 

Disruptive, confused or bizarre behavior x
Threatening or violent behavior
Sulcildal behavior
Uncotperative with defense counsel x
Appears dishavelled; not taking care of self
Appsars not to understand charges or court processes! x
History of past psychiatric probleme .
History of drug or alcohol abuse
History of suicidal behavior
Extreme or bizarre type of offense
Other: ——

 

 

 

 

 

 

 

 

 

 

 

 

 

Persons who may be contacted for more information, if needed:

 

 

Judge: Hon, David 6, Humeaten Phone: 518-398-7104
Defense Counsel: DC Public Detender Thomaa N.N. Angell, Esq, Phone: 8454862280
District Attornay: Sr. ADA Rober Knapp Phone: 845-488-2300 _

 

Probation Officer: .° ‘ Phone:

COMMENTS OF THE couRT: (4£ any): Robert Hudson, 254 Hicks Hill Road, Stanfordvills, NY 12584
846-418-3382 -

Y
1

RETURN DATE, I¥ BAILED: January 2, 2019 at 4:00 pm

ENDORSEMENTS
Hospitilization of Defendant not in Custody ‘
TO: The abovernamed Court :
This Court, having directed that the défendant ba examined’ on an out-patlent
basis by reason of the dafendant's being releasad on bail or on (his) (her) own
recognizance, the Director now informs the Court that hospital’ confinement of
the defendant igs nacassary For an effective examination, for the tollowlng

59
—

 

10. 2019 1:20PM
We <cu1.8 1S) a Town, of Pine Plains Court 518 998 oazl: 2388 f Sa
FORM 16-A - Page 3
3/90
reasons:

 

 

 

and designates the following hospital

 

for auch an examination,

 

Dated:

 

 

Signature of Director

The Court having directed that the defendant be examined on an out-patient
basda by reason of thea dafandant's being released on bail or on (his) (hax) own
recognizance, and the Court. having been informed by the Director that hospital
oonfinement is necessary for an effective examination, the Court hereby directs
the (Sheriff) (Commigainer of Correction of tha city of New York) to take
custody of the said defendant and te tranafer (him) (her) to
hospital, for such examination, for a period not exceeding

thirty (40) days.

 

 

_ Dateds Judge or Justice

 

“réasans:

=

Additional Hospital Confinement
TO: The above-named Court

The Director hereby applies for additional hospital confinement of. the
defendant for a ‘period not to exceed thirty (30) daya, for the following

 

 

Dated:

 

Signature of Director

The Court being satisfied that a longer period is necessary to complete the
axamination of the defendant, the Court does hereby authoyize hospital
Con?inamant of the said dafendant for an additional period, not to exceed

thixty (30) days, for such examination.

 

pated: ———
Judge or Justice

60
   

2 rtm ake AAG

LN 1 a0PM an “py . ; No. 5388 P45.

Town of Pine Plains Court Sia 498 Dez PAS

FORM 16-A - Page 4
3/90

Hosplvalizatdon of Defendant in Custody
TO: The (Sherif£} (Commissioner of the Correction of the City of Naw York)

Thea Director hereby determines that hospital confinement of the defendant is
necessary for an effective examination and, pursuant to order of the Court herein,
directs that you deliver the defendant to Hospital ahd hold
the defendant in custody therein, under sufficient guard, until the examination is
completed, but not to exceed the period authorized by the Court,

Dated:

 

 

Signature of Director
ell

o SQ. 2019 1:27PM

 

PORM AHR 204 (4.78)

Stato of Now York
(ONMH ~ OMR & DD)*

EXAMINATION REPORT
(C.R.L, Article 730)

STATE OF NEW YORK
TOWN OF PINE PLAINS. COURT
COUNTY OF DUTCHESS ~

 

EXAMINATION REPORT

 

 

 

THE PEOPLE OF THE STATE OF NEW YORK Docket No, 18:060019
vs Indictment No,
Information No,
‘ROBERT BF, HUDSON . ‘| Charge: Criminal Contempt — 1"
DEFENDANT degree, Criminal Mischiof - 2" degree, Criminal
— Trespass ~3" degree

In violation of § 219.51D, 145,10, 140,10 0A |.

I, the undersigned, duly certified. pursuant to law as a certified psychologist having, been designated by
Thomas Quinn, Ph.D., LCSW-R, Director of Community Services pursuant to an order signed by Hon. David G.
Humeston, Judge of the Town of Pine Plains Court, Dutchess County, dated December 6, 2018, to examine the
above-named defendant, pursuant to Aiticle.730 of the Criminal Procedure Law, to determine if the defendant is an

incapacitated defendant, have conducted such examination with due care and diligence.

The nature and extent of the examination was as follows: Data of personal identification; ‘family history;
personal history; medical & psychiatric history; personal behavior & functioning; intellectual functioning:
orientation as to time, place & person; stream & content of thought; inquiry into psychotic phenomena
(hallucinations & delusions); emotional response & relevancy; insight & judgment; knowledge of charges;

understanding of proceedings & ability to assist in own defense,

Thave come to the following opinion as a result of such examination:

Tr is my opinion that the above-named defendant does not as a result of mental disease or defect lack
capacity to understand the proceedings against him or to assist in his defense,

(Continued)

MQ fica of Mentel Healih ~ Office of Monial Retardation.and Developmental DirabiliGer)

62

 
 
    

1 102019 1:27PM | | He 5388 PT

FORM AHR 704 (4-78)

Status af New York
(OMH ~ OMA & DD)* .

- Page2 ~ EXAMINATION REPORT (Psychiatric Examination, C.P.L. Article 730)

 

lL. History and:Clinical Summary, lncluding Mental Status. (Atrach addintonal sheals if necessary)
PLEASE SEE ATTACHED
2. ‘Diagnosis:
3. Prognosis:
4, Reasons for my opinion, specifying those aspects of the proceedings wherein the-defendant lacks

capacity fo understand or to assist in his own defense’? (Auach additional sheets necassany)

 

SIGNATURE: lon Toy. Bob HOP? Dated: Lall4

Certified Psycholokist

Print Name Signed: Ellen Marx, Psy.D,, ABPP

"(OMiew oF Montal Healdi - Ofice of Mental Relardation and Developmental Disabilities)

£3
 

40, 2089 1:21PM | No. 5388p. 8

DUTCHESS COUNTY
DEPARTMENT OF BEHAVIORAL & COMMUNITY HEALTH
Division of Mental Hygiene
Poughkeepsie, New York
Court-Ordered Psychiatric Examination per CPL-Article 730
Attached to-C.P.L. Article 730 State of New York FORM AHR 704

DEFENDANT; Robert F. Hudson : DOB: 7/20/1947

EXAMINER: Ellen Marx, Psy.D., ABPP EXAM DATE: 1/2/2019
oo NYS Licensed Clinical Psychologist

LOCATION: Dutchess. County Department of Behavioral & Community Health
Mental Hygiene Division, 230 North Road, Poughkeepsie, NY 12601

ORDERED AND SIGNED BY THE HON;: David G, Humeston
COURT: Town of Pine Plains

CHARGES: Criminal Contempt — 1‘ degree
Criminal Mischief —2"4 degree
Criminal Trespass — 3"! degree

DATE OF EVALUATION AND.NOTIFICATION: an
The defendant is a 71-year-old male who was seen on Jan. 2, 2019 at the Mental Health Clinic at 230 North
Road. He arrived without a scheduled appointment asking to speak with the Principal Program Coordinator for
730 exams; she was unavailable, and so the writer met him at the reception desk. He then asked if the writer
could meet with him then, which she was able to accommodate. He was informed that the information being
provided was not privileged or confidential and that the results would be forwarded to the court. The reason fot
the evaluation was explained to the defendant, although he immediately disagreed with the phrase “to determine
whether you are able to work with-your attomey.” He explained he was representing himself although a Legal
Aid attorney had been appointed, He stated the exam was ordered “to determine if I’m qualified or able to
defend myself in county court, (bat) I have petitioned to have it heard in Supreme Court.” He agreed fo
participate in the examination. Outside of the court documents and/or police depositions, no additional
information was obtained for these evaluations that either confirms or disconfirms the defendant's account of
events and self-report of relevant information. .

RELEVANT HISTORICAL INFORMATION: The defendant stated he grew up in the Bronx and Brewster
in an intact-family. He denied a family history of mental health, substance abuse, or criminal issues. He has a
wife “who. sometimes lives with me.” He-has 4 adult children that he was proud to note were very successful in
their careers and lives, He reports he lives “in a house on a mountain.” He noted his land was reduced by the
county, which apparently has led to His multiple legal complaints. He completed 2 years of college in order to
become a BOCES teacher at. the Carpentry Union District Council’s School. When asked about his health, he
stated he-does not go to the doctor. He indicated he did go several months ago for sciatica, “but the doctor was
no help.” He denied a history of mental health treatment (“I've never had any problems"). He also believed
being sent to this examination suggested his mental health was an issue and believed this referral was “a
violation of the law.” He denied.ahistory of alcohol ordrug problems and stated, “I had nothing for New Year's

Eve” ;
oe
 
   

No. 5388 =P. 9

Oefendant: Robert F. Hudson . . Date: 1/2/2019

* Examiner: Ellen. Marx, Psy.D., ABPP
Page 2 .

%

CLINICAL ASSESSMENT AND MENTAL STATUS EXAM: Mr. Hudson arrived unscheduled for an
appointment, He was dressed cagually and was somewhat disheveled. Grooming was neglected. He limped and
attributed this to his ongoing sciatica for which he would not be seeking follow-up care. Eye contact was
nofmal. His demeanor was cooperative, but terse and forceful. He maintained his attention during the entire
examination, Speecli was verbose, coherent and rapid. Memory was assessed and found to be within normal
limits, He was oriented to person, place, date, and. circumstances. He does not appear to regulate his sleep and
sees no need to, He reported his mood was “fine.” Affect was dysphoric and anxious, but appropriate in range
and congruent to content. He did not appear to be depressed, He denied past or current suicidal ideation or
attempts, stating “no, I’m trying to keep going.” He denied having anger contro) problems or ever being told he
has a bad temper. His stream of thought was continuous and difficult to follow given his continual references to
the current charges, past charges, and his attempts to move his cases to higher courts. Thought content. was
somewhat paranoid as he believes himself to be victimized. There were no signs of psychosis or delusional
thinking. Executive functioning was not formally assessed but appeared to be at least average. Insight and social
judgment were poor. He cannot distinguish socially acceptable from unacceptable behaviors and seems
indifferent to the impact of his behavior on others.

FORENSIC ASSESSMENT: The defendant referred to his repeating similar charges over the years as ant
routine I go through often.” He knew he was chatged with Trespass (“always the same person”). He
acknowledged there was an. Order of Protection. on this person’s behalf. When prompted to comment on the
charge of property. damage as he had not mentioned it, he knew what was being referred to, but stated, “T
remove any obstructions to the road.” He knew a felony was more serious and that the charge of “Harassment”
was “serious.” He did not expect to be found guilty. He frequently referenced appealing his cases to higher
courts and up to. the NYS Supreme Court or Attorney General. He held a wealth of legal information. His
paranoia and hostility to the court system was apparent in his beliefs that the Dutchess Co. Clerk “altered.and
destroyed my certified record to block my appeal;” that “all people in the community are under arrest” because
the State Police broke into his hotne:to remove his rifles; that the DA is an agent of the Attorney General; and
that the stenographer alters trangctipts. His factual knowledge of the nature and object of the proceedings was
adequate. He listed all the officers of the court and their roles, but insisted he was the only important person in
the court process, He intends to defend himself and stated “Y do not wish. (the Legal Aid attorney) to be near me
at this time — only in court. I present the case, but it is best to have 2: heads.” He intends to go to trial and select
jurors himself, He understood what a plea bargain was but stated, “It doesn't exist inmy vocabulary; you should
go through with the proceeding and not reduce charges.” He also intends to testify on his own behalf.

SUMMARY: At the time of this report, the defendant presents a rational, albeit rigid and fixed, appraisal of his-
situation despite repeating the behaviors which lead to his arrest. He can provide an account of his behavior. His
appraisal of likely outcomes-seems based on the outcomes of previous experiences in court and thus leads him
to reject a plea bargain, for example. I considered whether his paranoid. personality traits, cavalier repetitive
pattern of infringement on the rights of his neighbor, and no consideration of alternatives or consequences could
indicate a mental impairment but.find these personality traits do not impair his ability to rationally proceed in
court. There.are no cognitive deficits or delusions associated with mental illness,

IN CONCLUSION:

CAPACIYATED: It is my opinion that the above-named defendant does not, as a result of mental disease or
defect, lack the capacity to understand the court proceedings or assist in his own defense

LG

BM: kh
 

i lil BG i

102019 120M | No. 5388 P10

FORM AHR 704 (4-78) .
. Sisis af Naw York
(OMA - OMR & DD)*

EXAMINATION REPORT
(C.P.L. Article 730)

STATE OF NEW YORK
TOWN OF PINE PLAINS. COURT
COUNTY OF DUTCHESS

 

EXAMINATION REPORT

 

 

THE PEOPLE OF THESTATE OF NEW YORK Docket No. 18-060019
vs Indictment No.
. | Information No.
ROBERT FE. HUDSON Charge: Criminal Contempt - 1"
DEFENDANT degree, Criminal Mischief —2™ degree, Criminal
Trespass — 3° degree

 

In violation of § °215.51D, 145.10, 140.10 0A

1, the undersigned, duly certified-pursuant to law as a certified psychologist having been designated by
Thomas Quinn, Ph.D., LCSW-R, Director of Community Services pursuant to an order signed by Hon. David G.
Humeston, Judge of the Town of Pine Plains Court, Dutchess County, dated December 6, 2018, to examine the
above-named defendant, pursvant to Article 730 of the Criminal Procedure Law, to determine if the defendant is an

incapacitated defendant, have conducted such examination with due care and diligence.

The nature and extent. of the examination was as follows; Data of personal ‘identification; family history;
pessonal history; medical &: psychiatric history; personal behavior .g fimotioning; intellectual functioning;
orientation ‘as to time, places & person; stream & content of thought; inquiry into psychotic phenomena
chalhicinations & defusions); emotional response & relevancy; insight & judgment; knowledge of charges;

understanding of proceedings & ability (6 assist in-own defense.

[have.come to the following opinion asa result‘of such examination:

It is my opinion that the above- named defendant does not as a result of mental disease or defect. lack
capacity to understand the proceedings against. him or to assist in his defense,

(Continued)

“(Office of Mania Boalth « Offos of Memal Revidnlon ond Developmeniol Disrbiiitler) ( 6b ,

 
a

410.2019 1:29PM 5388 PHI

 

FORM AAR 704 (4978) .
Stale of Now York
(OMH = OMR & DD)*

Paged ~ EXAMINATION REPORT Psychiatric. Examination, C.PLL, Artitle 730)

, is inoapacitated-parson—in-thot-the-soid-defondant-es-a
ao in-enrootlse eptunnprerg ose hh

 

 

iF History-and Clinical Summary, including Mental Status: (dvach additional sheets if necessary)
PLEASB SEE:ATTACHED ;

2 Diagnosis:

3, Prognasis:

4, Reasong-for my opinion, speoifying those aspects of the proceeditigs wherein the defendant lacks

capacity to‘undesstand or to assist in his own defense: (Allach additional sheats jf necessary)

 

SIGNATURE:

 

Dated / 2 {9

or Cettified Psychologist
Print Name Signed: — Christopher St. Germain, Ph.D

(Oltiea af Menial Health ~ OMlce of Meniol Rewrditlog end Developmental Dieabiiien Z 7
  

10, 2019 1:22PM No. 5388 P12

DUTCHESS COUNTY
DEPARTMENT OF BEHAVIORAL & COMMUNITY HEALTH
. Division of Mental Hygiene .
ee Poughkeepsie, New York
Court-Ordered Psychiatric Examination per CPL Article 730
Attached to CP.L, Article 730 State of New York FORM AHR 704

DEFENDANT: Robert Hudson DOB: 7/20/1947

EXAMINER: Chris St. Germain, Ph.D. _ EXAM DATE: — 1/7/2019
NYS Licensed Clinical Psychologist

LOCATION: . Dutchess County Department of Behavioral & Community Health .
Division of Mental Hygiene, 82 Washington Street, Poughkeepsie NY 12601

ORDERED AND SIGNED BY THE HON.: David G. Humeston
COURT: Town of Pine Plains

CHARGES; Criminal Contempt~ 1 degree
Criminal Mischief ~ 2" degree
Criminal Trespass ~ 3" depree

HISTORY AND CLINICAL SUMMARY:

The defendant is.a 71-year old male seen at 82 Washington Street on. January 7", 2019 for a 730
evaluation. The reason for the evaluation and lack of confidentiality was. explained to the defendant,
He was informed that a report would be issued to the judge: He was. asked to explain in his own words
what was said about the purpose of the examination, which he was able to do. He.indicated-agreement
to participate.in this.evaluation and stated that he has attended multiple 730 evaluations in the past.

Historical Information: .
Mr. Hudson was evasive on several occasions when he was asked about his personal history for the
evaluation. He stated more than once “I don’t know why you need to know that” and “that has nothing
. to do with the assessment of my capacity.” When attempts were made to explain the rationale of
obtaining this information for the assessment, Mr, Hudson appeared momentarily more cooperative,
According to his report, Mr. Hudson was born in New York State and he was raised with married
parents and multiple siblings (though he would not state how many), He received his high school
equivalency diploma when he was. approximately 18yo and then hé joined the US Marine Core, He
remained in the Marine Core for two years and worked in communications. He states that he attended
one year of college classes at Lehman College and 1 ¥% years at City College. Mr. Hudson reports that
he was employed as an architectural metal and wood worker, He reports that his last full-time
employment was at age 58, Mr, Hudson reports that he has been married for approximately 50 years,
His wife currently lives in the Bronx and he resides by himself. He did not provide the reason for this
difference of residence, The couple has four kids and 9 grandchildren. Mr. Hudson reports that he
remains in contact with merhbers of his family.

 
ite ee

  

Case I:

ADM 122i : a No. 5388. 43
Defendant: Robert Hudson Date: 1/7/2019
Examiner; Christopher St, Germain, Ph.D.
Page 2 -

With regards to health, Mr. Hudson reports that his health js “alright” and appeared to delight in saying
. that he was physically doing better than many others his age, He denies any long standing medical
coneems or significant surgeries, though he does report a history of sciatica and leg pain. He denies
any history of substance abuse, mental health conditions, or treatment. He denies any
suicidal/homividal/self-infurious ideation, plan, or intent, He denies that he takes any medications at

. from the Bronx, While Mr. Hudson was friendly on the way to the assessment room, signs of limited
engagement, rigid thinking, and suspicion were quickly evident, His pattern of participation in the
assessment appeared to go back and forth between. fall cooperation to significant évasiveness, This
pattern of guardedness continued throughout the assessment, particularly when Mr. Hudéon was asked
‘questions that Ke personally did not deem relevant to the assessment. During this times Mr. Hudson

- Would directly say “Ly not going to answer that because it doesn’t have anything to do with my
judicial capacity,” or he would deflect by engaging in tangential dialopues, Despite his hesitance to
participate fully, Mr, Hudson demonstrated a clear understanding of the questions being asked of him

Voice was approptiate in volume, tone, and cadence, Mr, Hudson showed no signs of emotional
volatility or even fluctuations. He appeared focused, Mr. Hudson was oriented to person, place, and

time, Interestingly, Mr, Hudson-made it clear that he had obtained information about this evaluator
prior to today’s assessment, including previous place of employment, This is not typical, Mr, Hudson
was asked to partisipate in an immediate memory task, He was asked to repeat the words “bird,”
“table,” and “green” Which he did Successfully, He was also able to accurately recall these words
minutes later when his delayed memory was assessed, Mr, Hudson was asked to complete a serial 7’s
attention task which he also completed successfilly and quickly. His performance on the mini mental
status exam showed no indications of significant impairment,

In terms. of adjudicative competence: Mr, Hudson wag able to demonstrate basic adjudicative
understanding during this evaluation, He was asked to describe the people in.a court room to which he
Stated “there are several people that can be in a cout room, and that nuniber becomes reduced when
you think about the number of people actually involved in the legal proceedings.” He then went on to
discuss how most of the language used in court rooms is French in origin and not English. He was
redirected back to the assessment, He mentioned that a court room can include @ prosecutor/district
attorney, judge, stenographer, and défense. counsel. He described the role of the prosecutor as
“someone whose role is to bring criminal defendants to court and find him, through evidence, guilty of
a crime.” The Judge “the conductor of the court, directs what is or is not admissible and charges the
jury with what they are to ascertain based on the evidence of the case," The défense counsel “are:
Supposed to represent you in the court room in order to be a support and present your case,” He went

on to say “being represented by an attomey can have a crippling effect. .it takes away your own

opportunity to Present facts. as you see them and takes away your voice in the room,” When asked

  
eae FA BEI a es afr a sew H ro memes

«10019 1:20 | a No.5388 P14

   

Deféndant: Robert Hudson . Date: 1/7/2019
Examiner: Christopher St. Germain, Ph.D.
Page 3 -

Whether or not he currently has an attorney, Mr. Hudson stated “yes I have an attomey. You have an
attorney. We are all our own attorneys, It is within vs.” When asked again, Mr. Hudson stated that he
does-not “have-counsel at this time.” .

Though he was evasive at times, demonstrated some patterns of rigidity of thought, expressed mild .
paranoia, and was at timés provocative, Mr. Hudson does demonstrate an understanding of the legal
system, court proceeding, and legal players involved in his case, There was no indication of significant
mental illness or biological defect. that would greatly hinder his ability to participate appropriately in
the court process,

Given the above, this evaluator believes the defendant did demonstrate an understanding of the
roles of the various participants of the courtroom, the courtroom, procedures, and the likely
outcomes,

IN CONCLUSION

CAPACITATED: It js My opinion that the above-named defendant does not, as a result of mental
disease or defect, lack the capacity to understand the court proceedings or assist in his own defense

CS/kh

LO

 
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 71 of 123

7 (
Sal

ween Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 72 of 123

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF DUTCHESS

 

ROBERT HUDSON,
Petitioner,

- against -

HEATHER M. WILSON, SUPERINTENDENT
OF HIGHWAYS, TOWN OF PINE PLAINS,
CARLETON B. VARNEY, NICHOLAS L.
VARNEY and SEBASTIAN VARNEY,

Respondent

xX

NOTICE OF ENTRY

Index No. 2017-1074

Assigned Judge:
Hon. Peter M. Forman, A.J.S.C.

x

 

SIRS:

PLEASE TAKE NOTICE that the within is a true and accurate copy of the Decision,

Order and Judgment of the Supreme Court, Dutchess County, dated July 2, 2018 and entered in

the Office of the Dutchess County Clerk on July 9, 2018..

DATED: July 11, 2018

- Yours, etc.

WARREN S. REPLANSKY, P.C.

By: [2% (25

WARREN S. REPLANSKY, ESQ.
Attorney for Defendants

Attorney for Defendant

PO Box 838, 60 East Market Street
Rhinebeck, New York 12572
845-876-7979

72.
«Ae

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 73 of 123

TO:

ROBERT HUDSON
Petitioner Pro Se

254 Hicks Hill Road
Stanfordville, New York 12581

PAUL QUARTARARO, ESQ.

Attorney for Proposed Intervenor-Respondents
PO Box 65, 3278 Franklin Avenue, Suite 5
Millbrook, New York 12545
a

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 74 of 123

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF DUTCHESS
ween eee nen enn eee nee nenn ene nee neeneeneennnn cence x
ROBERT HUDSON,
Petitioner, | DECISION, ORDER AND
JUDGMENT }
~against-

‘Tndex No. 1074/2017

HEATHER M: WILSON, SUPERINTENDENT

OF HIGHWAYS, TOWN OF PINE PLAINS,
CARLETON B. VARNEY, NICHOLAS L. VARNEY,
and SEBASTIAN VARNEY,

Respondents,

- a none. wn X

 

 

FORMAN, J., Acting Supreme Court J ustice

The Court read and considered the following documents upon this motion to dismiss the

 

Petition:
' PAPERS NUMBERED
NOTICE OF MOTION (Varnney)..ucccccssscssccssscssrsseeee 1
ABEIDA VT vsscscsssssssscsssssssssssssssssssesosssecsssssesessssssseserees 2
EXHIBITS. .......0000 Vevacerascvassnnsscuccescsscesessstas seeetonnesescens 3
MEMORANDUM OF LA Wisscscccccscssssssosscsscssscesensees 4.
AFFIRMATION IN SUPPORT (Town) .sssssssssssscsssees 5
EXHIBIT ......cccscccssssscccsscssssecsecsssssccsssssessssesscevereeccesesense 6
ABFIDAVIT .....ccccscsssccatersccsccsesscscsessescessssscecsssscerenorsnce 7
PETITIONER’S RESPONSE (to Varney),...sccscsssveeses 8
ABBIDAVIT..scssssssssssssssssesessssssssssssssnnsnsarerannasene sean 9
EXFIIBITS .......ccccccscsscecscccsssssscesssecscsssscascesstacovscsesessueee 10
PETITIONER’S ANSWER (to Town)......ccssssseseers rose 11
FE XTTBITS. ...cccccesscsscescssssccscvecsccncsscossvscecsuessesesossecs “seeeee 12
PETITION. ccssscscscosssecssssssesssssscesssssssessssssvessees sesaaseveeesees 13
EXHIBITS. ...c.scccssccssssccsscesssccscesscssescesspeccscvsanseesucedeesee 14
APPENDEX.....cccsssscsssssssssersssscsecscssssacsoess Vetvovesceosccssnases 15
ee

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 75 of 123

Petitioner Robert Hudson owns two contiguous parcels of land-locked real property in
the Town of Pine Plains (the “Premises”). The Premises is approximately 21.7 acres in Size.
Petitioner acquired title to the Premises in 1979; by a tax deed from the Commissioner of
Finance of Dutchess County. |

The Varney Respondents own a 155-acre parcel of real property that abuts the western
border of the Premises. The Varney property has frontage on Hicks Hill Road, which is a public
highway owned and maintained by the Town of Pine Plains. |

The Varney family has owned the Vamey property since 1972. Respondent Sebastian

Vamey currently resides on the Varney property.

There is a long history of litigation between Petitioner and the Varney family, the focus
of which has been Petitioner’s desire to gain access to the land-locked Premises over the Varney

property. Specifically, Petitioner has attempted to gain this access by relying upon a purported

casement over the Varney property based upon an ori ginal land grant dating from the mid-

1700's. This contentious litigation history includes at least two actions in Dutchess County
Supreme Court, and at least three criminal prosecutions.

The first Supreme Court action was commenced by the Vamey family in 1984, accusing
Petitioner of trespass [Varney V. Hudson, Index No. 2300/1984]. By Order dated December 21,
1984, the Court (Beisner, J.) rejected Petitioner’s easement claim, and granted the Varney
family’s application for an injunction permanently enj oining and restraining Petitioner from
entering and trespassing on the Varney property.

Less than five years later, the first criminal prosecution took place in the Town of Pine
Plains Tustice Court. On August 16, 1989, Town Judge George L. Tenore found Petitioner guilty
of Trespass and other related charges. During sentencing, Judge Tenore directed Petitioner to

“adhere strictly’ to the December 21, 1984 Order.

-2-

75
Case 1:19-cv-11192-PGG Document 1 Filed 12/06/19 Page 76 of 123

Approximately five months later, on October 26, 1989, Petitioner was arrested and again
_ charged with Trespass and related crimes on the Varney property. During the ensuing jury trial,
Petitioner asserted that the Premises was entitled to an easement over the Varney property based
upon the original Nine Partners Land Grant, which had been issued in the mid-1700s. The
prosecutor introduced public records, and elicited expert testimony, refuting this claim. The jury
ultimately convicted Petitioner of all charges.

On June 6, 1990, Judge Tenore imposed a sentence of 3 years probation. In addition to
the general conditions of probation, Judge Tenore also imposed a special condition prohibiting
Petitioner from trespassing on the Varney property.

Approximately two months later, on August 3 1, 1990, Petitioner commenced an action
pursuant to Article 15 of the Real Property Actions and Proceedings Law [Hudson y. Vamey,
Index No. 3717/1990]. This quiet title action sought a declaration that the Premises benefitted
from an easement over the Varney property. By Decision and Order dated July 18, 1991, the
Court (J indice, J.) granted the Varney family’s motion to dismiss the action. Specifically Judge
Jiudice held that Petitioner’s easement claim over the Varney property was barred by the
doctrines of res judicata and collateral estoppel. That determination was subsequently affirmed
on appeal [Hudson y. Varney, 196 AD2d 856 (2d Dept. 1993)],

Over the following years, Petitioner has been arrested several times for trespassing on the
Varney property.’ Most recently, in 2017, Petitioner was convicted of Criminal Trespass in the

Third Degree after trial in the Town of Amenia Town Court?

 

"Ina June 5, 2017 federal court filing , Petitioner estimated that he has been arrested “more than 10 times”
for trespassing on the Varney property [Hudson v. Miano, 12 Civ. 5548 (KMK)]. ,

 

* The case was transferred from the Town of Pine Plains Town Court to the Town of Amenia Town Court
following the recusal of both judges in Pine Plains.

-3-
HEA

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 77 of 123

On May 15, 2017, Town Judge Norman Moore sentenced Petitioner to 90 days jail.
Judge Moore also issued a Final Order of Protection, which prohibits Petitioner from entering
the Varney property.’

On or about March 2, 2017, Petitioner filed an application for the establishment of a
private road across the Varney property, running from Hicks Hills Road to the Premises. This
application was filed with the Town of Pine Plains Highway Superintendent, pursuant to the
private condemnation provisions of Highway Law §300, et seq. (the “Application”).

On May 9, 2017, Petitioner commenced this proceeding seeking a writ of mandamus
compelling the Town and the Highway Superintendent to schedule a jury trial in the private
condemnation proceeding. By Decision and Order dated August 20, 2017, the Court (Sproat, J.)
granted the Varney motion to intervene in this proceeding. |

The Varney Respondents now move to dismiss this proceeding on the grounds, inter alia,
that the proposed private road would encroach on DEC-regulated wetlands. The Varney
Respondents also move to dismiss this proceeding on the grounds that the proposed private road
would encroach on woodlands that are dedicated to a forestry plan pursuant to Real Property Tax
Law §480-a,

The Town Respondents also move to dismiss on the grounds, inter alia, that Petitioner
has not established that he has a clear legal right to the relief that he seeks in this proceeding.
Specifically, the Town Respondents assert that the Application was “confusing, inconsistent and,
in many ways, incoherent” [Replansky, 46]. The Town Respondents also assert that “it was
difficult to discern the length, width and actual location of his requested private road.” The Town

Respondents also assert that it was unclear what impact the lengthy and contentious litigation

 

* Petitioner was released pending the outcome of his appeal from that conviction.

- ohn

77
seer da

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 78 of 123

history between the parties would have on the Application. Finally, the Town Respondents assert
that Petitioner commenced this proceeding before a determination could be made as to whether
the Application satisfied the requirements of Highway Law §300, et seq.

For the reasons stated herein, the motion to dismiss is granted.

DISCUSSION

“Highway Law §300 requires that an application for a private road specify its width and
location, courses and distances, and the names and owners and occupants of the land through
which it is proposed to be laid out.” [Matter of Siwula v. Town of Hormelisville, 56 AD3d 1253
(4th Dept. 2008)]. “The purpose of the description requirement is to enable the owner to know
what portion of his lands it is the petitioner’s intent to acquire, and the jury to determine whether
the road is necessary and if so what damages to assess,” [Matter of Pratt v. Allen, 116 Misc.2d
244, 248 (Sup. Court, Chemung County 1982). See also Matter of Preserve Associates, LLC v.
Nature Conservancy, Inc., 35 Misc.3d 35 1, 360 (County Court, Franklin County 2011)].

The granting of mandamus relief “‘is discretionary, and should be denied if there is any

doubt of its necessity or propriety.” [Towner y. Jimerson, 67 AD2d 817, 8 18 (4th Dept. 1979)].

“Although mandamus will not issue unless the right which it is designed to enforce is clear, it

does not follow that it necessarily issues upon the mere establishment of this right.” [id. at 818].
“There may be considerations calling for the denial of the relief in the exercise of the court’s
discretion, which may be based upon the impossibility of obedience or futility of performance.”
[id. at 818].

Here, there is substantial doubt as to the necessity of the requested mandamus relief. No

evidence has been presented suggesting that the Town unnecessarily delayed consideration of the ©

5.

TS
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 79 of 123

Application, particularly given the “confusing, inconsistent and.. incoherent” nature of the
information contained within it. Respondents have also demonstrated that the Application cannot
be granted as currently proposed because the Department of Environmental Conservation has not .
issued the necessary wetlands permit, nor has the Department of Environmental Conservation
approved the modified forestry plan that would be required to construct the proposed private
road. Finally, there is substantial doubt as to the propriety of this application, given Petitioner’s
30-year history of trespassing on the Varney property, in blatant violation of multiple court
Orders, resulting in his repeated arrest and criminal prosecution. Based on the foregoing, it is

‘hereby
ORDERED, ADJUDGED AND DECREED, that the Verified Petition is dismissed.

Dated: Poughkeepsie, New York
July 2, 2018

HON. PETER M, FORMAN, A.J.S.C.

TO: Robert Hudson
Petitioner Pro Se
254 Hicks Hill Road
Stanfordville, New York 12581

Warren S. Replansky, P.C.
Attorney for Respondent

PO Box 838

60 East Market Street
Rhinebeck, New York 12572

Paul Quartararo, Esq. ,
Attorney for Proposed Intervenor-Respondents
PO Box 65

3278 Franklin Avenue, Suite 5

Millbrook, New York 12545

74
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 80 of 123
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 81 of 123

 

“ aan, he Chief Ad minstraty. ve Jodee.
oF the Covrhks of the tate. ot, fo!
CL Necks Laur pence kK. Marks

 

ae], Monarabbe , Sudese

Greed CUnaS, __

ee Z£ QM. Aefend | au Robert Hod san
C2 the Dutchess County CLiminal
Cour, Dutchess Coonty Courk ZT |
Nour, Mf. 12 UT charged los ch, th pee.
Fie lanres and Ce at ‘eda mennls

in an action fon Trespass. Lhaye.
Told the court ip the County a

Z (late ess thar Lam Self Replresesfed, =a

and. have. the Coury of Pulehess

—Couaty= Denying mx Liq} vite

Detehal Mire oe FLL x court Ot

A Gls

ves Lhe. Rblic betender Aas Sai4

- He Wan: lea to feppes ent pre the

coe Pendant As the eke ndant
Lal the Poblte. De Tenalesr That
Ls defen d@ yet Bhs cy Hud. on Ww ah Lb

L Dedend Cys Lf G na thal The

   

Joo

 

 

 

 

 

 

ZCsty
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 82 of 123

 

 

Public Defender vw Lb pleas=q ive
pefendant Coun Seto Assist Defendant in
—pleparite Defend ante Plea Sf Tithe.
Dek ens’ Far Tria bh Btdury Dem nnd ede
Both the Ledae rer focman And

fobli « Defend or Thenas Angle have
: Bathool, Jefenda nt, Robert Hodsen

  

that +he. Public Debader Thomas Ang!
will take Defen dat. Re hert Hod sanl's
right to SELF REPRESENTAT | SN a

 

Defend ant Kobert Hodsa on has

| passed +he EXAM NAT LCN by ture
| Dutchess County Agents. The We Dutchess

|
Ce unty. Agents" have. ctated | rm WEITERE

: : Opinia [Ans ‘thot Defendant Robert Hudson.

WAS | gua fied to defend Hi msel £.
a Tid ae rman afine Duichess Counly
Caort. ANG the bead Fthe Prbhjc Defobrs: |

 

  

~O Fine. have. beth. SQ id that Defend aut

a trod son” prec at: his. Pw befense
and self Represent himse Lt

 

 

pt Spy eo
. P efen dant Kobe fl fivesén bo_present ty

 

 

 

Laman
ae (OA)
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 83 of 123

 

if Fhe. Dutchess. (Courty JaiLs urhe le.
Fhe. Metal Health. Ex ak Ver. ‘has Stated
that. Defend ant. Robert Hadean had TA
take 4 mental Health Examination
ON) MaydF 20 And S19p doccuments
to A! our the Mental Exanination Z
Defendant Re bert Huds67 refurced Cb
_ Sign Qn Sapers ADO retfosed TO |
tke. the. Mental. Health Eve mination.
, On. the following day) Defendant WAS
_brooght hack tothe Dvkhess County
__ mental tec Lith Examiners OFB oe !
And. te Sign. a statement thatDefondat
had refused to AlLéur the Mental -
ae Hea. Lh Examination. Defendant Refvsed
we tp. Sign aly Mental Health Examination
_ doc comoists.- | T+ LS Ge Vislatan ofthe
sonst tution ethe Sta te of Neur Vook to place &
_ Citizen iA. risen far Psy éhiatric
Observa +! AM... Withe Ut pe SAN Ta
peleojye: nak fuged Defondarct WAS pot
ok pable To. DoFon al himseLt,

Every time Publ. hic ‘Defender

Tomas tinge ls SPZaks TA DlecFe.n lant

 

 

 

 

i)

oh
iD |

Yay
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 84 of 123

 

K abe ct. Hud son Lt LS to haye. Rabort
Huds San tenn. over Dofend ants Robest.

 

teu as

Huda eighth. Te. Ope ak iA a GO LT of

ee pelt Represents a) Citizen.

Thamas. Angel he S stoted toe Defendant

th at he. Wo. bLA Aa ve NYS SurvevaL |

From Dutehess Cavaty jaye nutan

Easem eut to. Defend! ant ‘Rabo. nbHod San.§

_ home and Plapesl vy. NYS, Executive
haw, otaté S: thal an Lasem ent iS Less

the» GaN Estate iD Fee ay) Estate.

of inheritances

| | From Fe LL Robert Yodsonhas

attempted te portato vdtice oF Mitian

| Affidavit 2 Of. notian te the

— eur Yo rk _S+ete Supreme. Caurk. oe

Di Vis ion Secand Fod dic ial Dep artnent |

umhich has been SED

La # ve Judge Peter Forman Tecuse,
At. Fro: m the criminak Coopt

f int against Rabert Hud se

 

  
   

 
 
 
 

 

 

anne The Natsho se Co hed Public
Defenders Office | lag er Cie

 

 

 

 

 

(Et)
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 85 of 123

 

GQ pP£ rive te. invest | galol te vestigate.
Defendant Rohe ok Hodvon's friends.
Dsfiadaat Robert Hodson obi é hot aut her ze
tt) Lie foblic- Defendors, Private Lnvestia ger
and he does Not. work for Defendant.
The. erivate Lavestt gator LS NOT
| nee Dal for Rebect Hudgans Defense,
DeFenda Wty Robert Madson ss a
Kepec eas iattng hims elf, The. fu blic Defender
Themes And. Fh does not have any Cighh
te Represent DefendantRebert Hodson
_Sittel has been: teld thet TA [Aopia.s Angel.
does not have ERY rioeht TS fide. any
| clo cumten at. miton ope Dete ndant
fh Hodeons. beha lt

La

    

| aby Dekend ant, Ro bony Hodson
“Requests that. Detendant [As \/ |
Prece.el Ep triak Wi thovwtT the Dufehes#

tis Co or. deny! Oo. Defornda ats

Kep re. 5 éyct A (mselbe

 

 

 

 

 

 

 

 

 

| Defend gn: Peguests a Copy. of the
Crane Jory. proceedings atleast thro
days before | om a
me | ‘ Det enka nt Request that his Su bponies
| be Signed by as) AE ecsé the Court bebe | nigh
Dated Lote} hese Cunkedar L . ol spotted Ly Jouls.. fe

 

Sune ZL ole

 
 

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 86 of 123

 

 

 

 

  

017 1450 O000 ree? ae
oe se Ba ;

  

  

 

f

  

 

 

$s

 

Certified Wail Feo
$

 

_p40c00

 

 

[7] Adult Signature Restricted Delivery $

Extra Services & Fees (check box, add fee at pore
$i.3

 

(Return Receipt hardcopy} ee mS
(Return Receipt (electronic) $_ ORE

[7] Certified Mail Restricted Delivery $4 $0 PI fi 1.
{J Adult Signature Required $ i tft

 

 

Postage $0 SS

 

Total Postage and eS is

 

     

Postmark

Here

 

u6/2/i019

 

CP fod

isshg No, or PO Box No,..
£.. & a £ <

 

Lo fb nije: sTiop.ve Sede [UY

7.

 

  

 

City, State, ZIP+4

 

 

 
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 87 of 123

§/
teil a

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 88 of 123

CRIMINAL COURT-COUNTY COURT

 

COUNTY OF DUTCHESS
PEOPLE OF THE STATE OF NEW YORK, N.Y.S. Dutchess County Criminal Court
INDEX NUMBER
_AGAINST 000136 / 2018

ROBERT HUDSON, DEFENDANT>

 

RIGHT AND TITLE TO HICKS HILL ROAD REAR
OVER THE COMMON GRANTOR’S LAND
COMMON GRANTOR - LOT #8 SAMPSON SHELDON BROUGHTON

EXHIBITS

1. LETTERS PATENT —- LITTLE NINE PARTNERS
Original DUTCHESS COUNTY LITTLE NINE PARTNERS PATENT, GRANTEE
BROUGHTON SAMPSON AND OTHERS Dated April 10, 1706- Witnessed an original
copy on file at the New York State Archives, of the letters patent granted to Broughton,

Sampson and others dated, April 10, 1706 Witnessed a true copy, by New York State
Archivist William P. Gorman. 13" Day of December 1996.

2. Original DUTCHESS COUNTY, LITTLE NINE PARTNERS, LETTERS PATENT

GRANTEE BROUGHTON SAMPSON AND OTHERS Dated September 25, 1708-.
Witnessed a true copy of the original Second Nine Partners letters patent on file at the New

York state Archives, by Archivist William P. Gorman December 13, 1996

3. CHAPTER 623 OF THE LAWS OF THE COLONY OF NEW YORK AN ACT for the
Partition & Division of a certain tract of land in Dutchess County, Granted to Sampson
Broughton and Others PASSED NOVEMBER 28, 1734 CONFIRMED BY THE KING
January 12, 1737 “with letter of Affirmation that 623 of the Colonial Laws of the Colony
of New York of 1734 are listed on pages 868 through 876 of the Colonial Laws of New York
from the year 1664 to the Revolution Volume Il.. This book is owned by the Local History
departments of the Poughkeepsie Public Library District. Signed Julie Cohen, Assistant
Director of the Poughkeepsie Public Library Dated August 11, 2000.and Certificate from the
New York State Special Deputy Secretary of State, James Auibe, September 05, 2000 that

Chapter 623 of the Laws of 1734 and that the same is a true copy of the original.
The Colonial Laws of New York Volume II stated upon the first page that they were
transmitted to the Legislature by the Commissioners of Statutory Revision, Pursuant to

Chapter 125 of the Laws of 1891.

1

S 8
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 89 of 123

EXHIBITS

4.

. Chapter 125 of the Laws of !891 AN ACT to provide for the publication of the colonial
statutes from the foundation of the colony to the adoption of the first constitution of the
state of New York Became a law without approval of the Governor, in accordance with the
provisions of article 4 of the Constitution of New York April 2, 1891.-
Section 2. The republication shall be in octavo volumes of not less than 600 or more than
750 pages.
Section 5 It shall appear on the title page of every volume that it was published pursuant
to this act, and the statutes contained therein shall be evidence in any action or proceeding
and of the same force and effect as though the original was produced.
Section 6. This act shall take effect immediately.
that these colonial laws would be
Chapter 125 Became a law without approval of the Governor, in accordance with the
provisions of article 4 section nine of the constitution April 2, 1891.

Chapter 400 of the laws of 1897 AN ACT to amend Chapter one hundred and twenty
five of the Laws of Eighteen hundred and ninety one, entitled An act to provide for the
publication of the colonial statutes from the foundation of the colony to the adoption of
the first constitution of the state of New York became a law May 10, 1897 with approval
of the Governor, passed three fifths being present.
Act amended
Section 1. Sections two three and five of chapter one hundred and twenty five of the laws
of Eighteen hundred and ninety one entitled ““ An act to provide for the publication of the
colonial statutes from the foundation of the colony to the constitution of New York,” are
hereby amended to read as follows:
Reproduction of Statute-
Section 2 The republication shall be in octavo volumes of not less than one thousand or
more than thirteen hundred pages each with an index to each volume
Title Page-
Section 5. It shall appear on the title page of every volume that it was transmitted to the
legislature by the commissioners of statutory revision, pursuant to chapter one hundred
and twenty five of the laws of eighteen hundred and ninety one, and a statute contained
in such report shall be evidence in any action or proceeding and of the same force and
effect as though the original were produced, if it appears from the publication that such
statute were copied from the original.
Section 3. This act shall take effect immediately.

The Original Colonial Laws of 1734 Chapter 623 from volume 14 of the Original colonial
laws of Province of New York Passed By the Colonial Legislature (series A0212) ON
FILE in the N.Y.S. Education Department Archives at Albany, New York An Act for the
Partition and Division of a certain Tract of Land Belonging to Sampson Broughton and
others verified a true copy of the Original Chapter 623 Of the Colonial Laws of 1734.
Signed a true copy of the original, By Monica Grey, Senior Archivist of N.Y.S. Archives
Albany, dated 23 of June 2016.

2

27
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 90 of 123

EXHIBITS

7. CONSTITUTION OF THE STATE OF NEW YORK
Article I —Bill if Rights, Section 14. [Common law and acts of the colonial and state
legislatures,] Section.14. Such parts of the common law, and acts of the legislature of the
Colony of New York, as together did form the law of said colony, on the nineteenth day of
April. One thousand seven hundred and seventy-five, and the resolutions of the congress
of the said colony, and ofthe convention of the State of New York, in force on the
twentieth day of April, one thousand seven hundred and seventy-seven, which have not
since expired, or been repealed or altered; and such acts of the legislature of this state as
are now in force, shall be and continue the law of this state, subject to such alterations as
the legislature shall make concerning the same. But all such parts of the common law, and
such of the said acts, or parts thereof, as are repugnant to this constitution, are hereby
abrogated. (Formerly section 16.Renumbered and amended by Constitutional Convention
of 1938 and approved by vote of the people November 8, 1938).

8. A MAP of 63 lots of land being part of a Tract Of Land Being Commonly Called the
Second Nine Partners Patent Situated in Dutchess County in the Province of New
York Laid Down by a Scale of Fifty Chains to one Inch by CHARLES CLINTON
May the 7" 1744 — The course and Distance of each line of land laid down on this map
conformable to act of assembly by which the land is divided. Certified a True tracing of this
Map on file in the Dutchess County Clerks Office Filed May 7, 1744 Signed Dutchess
County Clerk, William R Steinhaus September 17, 1990.

9. Wednesday day the 25" of May 1743 William Cockburn SURVEY OF LITTLE NINE
PARTNERS Lot Number 8 — Charles Clinton’s Survey of the Little Nine Partners Tract of
Land. With Certification of Survey done 25 of May, 1743 William Cockburn papers survey
of lot Number 8, Little Nine Partners with a description of lots (Cockburn papers $C7004
Book 2 Folder 67 Manuscripts and Special Collections Section N.Y.S. Library) Certified a
true copy of the original of Survey f Lot Number 8 In wittiness thereof I hereunto set my
hand and affix the seal of the State Education Department At the City of Albany, this 10"
day of October 1996 Paul Mercer Librarian of the Manuscripts and Special Collections
Section of the New York State Library, Albany.

10. SECOND NINE PAETNERS TRACT DEED Book Liber 2B page 45
Provence of New York, Dutchess County Second Nine Partners pursuant To an Act of

the Assembly of this Province lately made and provided for the more easy partition of lands,
a part of the Tract of Land Called the second Nine Partners Tract Deed Lot Number 8
belonging to Sampson Sheldon Broughton Deed Dated 19" day of October in the Eighteenth
Year of the Reign of Our Sovereign Lord George and recorded in Dutchess County Book 2b
at page 54, March 26" 1745 —Certified by the Dutchess County Clerk, Richard Anderson a
True Copy of the Original deed certified by Dutchess County clerk September 20, 2000.

G6
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 91 of 123

EXHIBIT

11,

12

13.

14.

15,

16.

17.

18.

August 6, 1979 Dutchess County Delinquent Tax Sale Deed Liber Book 1515 page 632 of
Robert Hudson Duchess County Tax Grid No.12-6770-00-316872-00, signed by Grantors
Dutchess County Executive, Lucille Patterson and Clerk of the Dutchess County
Legislature, Joan A. Traver in Robert Hudson Deed 1515 page 632 CHAIN OF TITLE by
Premier Abstract Co. inc. and Feldman Jacobson, Abstract Corp., Craig T. Digilio Esq...

August 6, 1979 Dutchess County Delinquent Tax Sale Deed Liber book 1515 page 634 to
Robert Hudson Dutchess County Tax Grid Number 12-6770-00-3 16872-00 signed by
grantors Durchess County Executive, Lucille Patterson and Clerk of the Dutchess County
Legislature, Joan A. Traver in Robert Hudson Deed 1516 page 634 CHAIN OF TITLE by
Anne Lynch Title Search Company Inc, Dated June 1, 1996.

Varney Chain of Title Deed Done by Lynch Abstract Co. Inc September 8, 2000 Bridget
Lynch. Varney Chain Robert Hudson N.Y.S. Highway Law, Article 300 Private Road
Petition Deed Book Liber 56 Page 387 stated “All that certain lot, piece, parcel
of land situate in the town of North East aforesaid being part of Lot Number 8 in the division
of the Little Nine Partners Patent Bounded as follows:

New York State Conservation Mapping X151 with Letter describing 4 Maps including Map
X151 from the New York State Dept. of Environmental Conservation Surveyor, Robert
Burger Showing Both Varney Property and the Hudson Property in the Little Nine Partners
Tract lot Number 8,

September 15, 1983 Official Town of Pine Plains, Register Herald Newspaper article of a
fire burning upon Defendant Robert Hudson Land; the fire burned for more than a week and
required 100 firefighters from five towns and the New York State Department of
Environmental Conservation using a bulldozer to clear a road from Hicks Hill Road over the
Varney property to Robert Hudson Land and estate.

1979 Varney and Hudson Dutchess County- Pine Plains 6770 Tax Map.

NEW YORK STATE CONSERVATION LAND 12-6770-00-070610-00
FROM Lynch Abstract Company, Deed Chain of Title

1936 Dutchess County Pine Plains Tax Roll of Mary M. Hinkley, 210 acres Listed on this
Tax Rolls Hicks Hill Road on the North and Hicks Hill Road on the West, east by
Mountain South by Stanford; Chain of Title by Lynch Abstract Company - in Petition to
the Dutchess County Supreme Court 1074/2017, in 000136 Motion to Dismiss Judge
Peter Forman.

Dutchess County Delinquent Real Property Tax Auction Notification July 17, 1979.

qt °
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 92 of 123

EXHIBIT

19,

20,

21

ARTICLE 10 OF THE REAL PROPERTY TAX LAW SECTION 1001
THROUGH 1086 BECAME THE TERMS OF SALE FOR Robert
Hudson Deeds Purchased at a Dutchess county Delinquent Tax Land Sale

Robert Hudson Tax Sale Deeds stated the Real Property sold to Robert Hudson was
sold under the Laws of the State of New York. Dutchess County 1.Deed 1515 at page 632
Dutchess County, Town of Pine Plains Tax Map Grid Number 12-6770-00-285878-00

Map Plotting by N.Y.S. Surveyor, Robert E. Sorace Lic. No. 49162, listing

Defendant’s property 12-6770-00-285878-00 as 8 acres and 26 roods of land

2. Dutchess County, Town of Pine Plains Deed 1515 page 634 Dutchess County, Town of
Pine Plains Tax Map Grid Number 12-6770-00-3 16872-00. with Map Plotting by N.Y\S.
surveyor Robert E. Sorace License No.49162 listing property deed area 14 acres.

Robert Hudson’s N.Y.S. Real Property Tax law
for
Real Property Deed Terms of Sale of Property

N.Y.S. Real Property Tax Law Article 10-Section 1019 Certain lands in forest
preserve to be offered for sales to state .N.Y.S. Laws 1959 section 733 at page 1777
Robert Hudson’s properties were first offered for sale to the State of New York and the
N.Y.S. and the N.Y.S. Dept. of Environmental Conservation Made up the Map X151,
with letter from New York State Department of Environmental Conservation Surveyor
Robert Burger listing in his letter MapX151 as New York State Conservation Map.

Under N.Y.S. Real Property Tax Law Article 10 Section 1020.

Effect of conveyance 1. A conveyance by county treasurer pursuant to

section ten hundred eighteen of this chapter shall vest in the grantee an absolute estate in
fee, subject, however, to (a) all claims of the county, village, town, city or state for taxes,
liens or other encumbrances and subject to all easements or rights of way which were in
existence at the time of the levy of the tax the non-payment of which resulted in the tax
sale. Loening v. Red Spring Land Company et al Supreme Court Special Term Nassau
County, November 30, 1940 Taxation Key 783 A Tax Title to Land is subject to all

_ easements in or rights of way over land at time of levy of tax for non payment of which

land was sold Tax Law Section 154.

Under Article 10 Section 1082 of the APPLICATION OF TITLE Section 3.
Upon the commencement of such an action all tax sale certificates of the real property
described in the complaint and all other evidence of a tax sale of such real property which

are not deeds, upon and through which plaintiff claims ownership of or some right, title and
interest in such real property shall be deemed to be and ever thereafter shall be the
equivalent of a conveyance in fee.

5

G2.
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 93 of 123

EXHIBIT

22. Under N.Y.S. Laws 1959 CHAPTER 733 AN ACT to amend the real property tax law, the
village law, the tax law, the conservation law in relating to making certain corrections
therein etc. at page 1775 bottom of page Real Property Tax Law section 1084 Subdivision 2
amended 2. all the provisions of Article 15 of the real property law shall apply to such an
action, except that [the plaintiff shall not be required to allege or prove that either the
plaintiff or the plaintiffs predecessor in title, is or ever has been in possession of such real
property, and except that the action may be maintained notwithstanding the fact that the
property is vacant and unoccupied. It] if shall not be necessary for the complaint to set forth
facts showing whether the defendant is known or unknown, or weather any defendant is or
might be an infant, an idiot, a lunatic, or an habitual drunkard. Defendant Robert Hudson
filed 3 Article 15 petitions to the Supreme Court Dutchess County to quiet his title. The Law
states that a Petition under Article 15 of the Real Property Law can never be concluded
without final order and decision.

23. DUTCHESS COUNTY 911 Emergency Response RESOLUTION 200273 of
1999 AMENDED by Resolution 990261 of 2000Requiring every property in |
Dutchess County to have an Emergency Response Road to the property.

10 Opinions of Counsel State Board of Real Property Services May 13, 1992 Revised
April 20 2011 (AT PAGE 80)- Tax Maps (public access) (archival maps) Public records
(tax map)(archival copy) —Public Officers Law, Section 87; Real Property Tax Law,
Section 503:

Archival tax maps must be permanently retained as public

record along with the tax rolls to which they relate.

Our Opinion has been Requested concerning whether the public has access to tax
maps of a prior year. The Freedom of Information Law (Public Officers Law, art.6)
request was made requesting a copy of a map from a prior year. The County in Question
retains microfilm copies of the tax maps but because the map is subject to ongoing
revision, it has been the policy of the particular county to discourage or even deny access
to archival tax maps. The issue here is whether this policy is a correct one, and whether
the Freedom of Information Law request should be allowed.

We disagree with the policy and believe that access should be allowed.

Tax maps are to be prepared and maintained in current condition (Real Property Tax
Law section 503). Each year the county director of real property tax services is to provide
each assessing unit with either new map sections or necessary changes to existing
maps(10 Op. Counsel SBRPS No.2). These maps are to be available with the tentative
assessment roll and are to be current as of taxable status date ((NYCRR189.16(b); 3 Op
Counsel SBEA No.35). When a tax map has been approved by the State Board, references
to the tax map number is deemed a sufficient description of any parcel in such map for
purposes of an assessment roll where the tax map is used to identify parcels (RPTL.
SECTION 502(2); NYCRR 190-1.2(b)(2). Assessors must use tax maps in preparing
assessment rolls (RPTL. Section503(1), and tax maps are to be integrated with assessment

6

TS
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 94 of 123

EXHIBIT

24.

25.

rolls ((6 Op Counsel SBEA No. 22).

Since the Tax Map is used to describe the parcels listed on the assessment roll or tax roll
it must be kept and made available in conjunction with the tax roll. That is since the tax
roll is a public record which must be permanently retained (e.g. RPTL946), it necessarily
follows that the tax maps applicable to that roll must be permanently retained. The
permanent map retention is recognized in the Records Retention Schedule CO-2 issued by
the Government Records Bureau of the State Education Department’s State Archives and
Records Administration (p.89,item 6b). Section 57.25 of the Arts and Cultural affairs Law
prohibits local officials from disposing of public records without the consent of the
Commissioner of Education. Schedule CO-2 includes a series of retention periods for use
by county officials,

The Freedom of Information Law provides that all government records are public
unless they fit within one or more of the statutory exemptions (see, Public Officers Law
Section 87(2). In our opinion an archival tax map does not fit into any of the exceptions
even though a more current map may now exist, It must be made available for public
inspection and copying. May 13, 1992 revised April 2011.

The Dutchess County Clerk, The Dutchess County Treasurer, The Dutchess County
Director of Real Property Tax services and the Town of Pine Plains Assessor and Town of
Pine Plains Clerk, all denied access to Tax Maps related to the 1973 Pine Plains Gad
Bernstein Tax rolls for the Miller Pond Farm (and all previous Tax Rolls for the Bernstein
property ) list this property as 160 acres but the 1973 6770 Tax Map for the Miller Pond
Farm property for 1973 list this property as 165 acres.

The 1973 Pine Plains Tax Roll and the 1973 Tax Map were altered. The COUNSEL for
New York State Board of Real Property Services has stated that Tax Maps and Tax Rolls
together form one Integrated Document..

1973 160 acre and 1974 165 acres Tax Rolls of Property 12-6770-00-152991,

1972 Dutchess County Tax Map 6770 listing the Highway Road listed on Varney
deed at Dutchess County book liber 1193 at page 248 running along the North side of the

Varney Property.

NO CRIME COULD BE COMMITTED BT DEFENDANT, ROBERT HUDSON
31 NEW YORK JURISPRUDENCE SECOND — CRIMINAL LAW

If conduct is all that is required for the commission of the particular

offense, or if an offense or some material element thereof does not require a
culpable mental state on the part of the actor, the offense is one of strict liability
CLS Penal Law Section 15.10. If on the other hand, a culpable mental state on the
part of the actor is required with respect to every material element of the offense, |
such offense is one of mental culpability. Most offenses in the Penal Law must be
committed with some culpable mental state. CLS Penal Law Section 10.10

qq’
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 95 of 123

ROBERT HUDSON STATEMENT OF TITLE TO ROAD
OVER THE
VARNEY PROPERTY

Exhibit 14 The New York State Conservation Map X151 was filed in the Dutchess County
Real Property Tax services office. Map X151 showed that both the Varney

property and the Hudson property were in the Little Nine Partners Tract that Lot Number 8.
EXHIBIT 10. The Dutchess County Deed Liber 2b page 45 showed Little Nine Partners
Tract Lot Number 8 belonged to Sampson Sheldon Broughton, The Common Grantor of
both the Complainant Varney and the Defendant Hudson Property.

Exhibit 15, is the September 15, 1983 Newspaper Article from the Official Town of Pine
Plains Newspaper for 150 Years, The Register Herald Newspaper .that Stated that a fire on
Stissing Mountain, for more than a week, brought five (5) surrounding Fire Departments,
the N.Y.S. Department of Environmental Conservation and required a Bulldozer to come
and cut a road to the fire to put out the fire. Carleton Varney filed a civil complaint in the

Supreme Court Dutchess County 2300/1983 against Robert Hudson for the
N.Y.S. Dept. of Environmental Conservation and others. for the road from Hicks Hill

Road cut across the Carleton Varney property to Defendant Hudson’s property to put out
the Fire on the Robert Hudson Property.

Exhibit 23. Since the Year 2000 and 2001 the Dutchess County Legislature Resolution
No. 200273 of 1999 and amended by Resolution 990261 of 2000 Establishing a sign law
requiring that every property in the County of Dutchess have a Road from the main road to
the Citizens property to come for any emergency 911 purpose that may arise.

The Road stated upon Robert Hudson’s Deeds is Hicks Hill Road Rear the same
HICKS HILL ROAD over the Varney property is stated in the 1936 and 1963 Dutchess
County Pine Plain Real Property tax rolls of the N.Y.S. Conservation Dept. Property 12-
6770-00-070610-00 at Exhibit 17 adjacent and juxtaposed to Varney on the south.

. The Road was Stated by Defendant, Robert Hudson’s Predecessor in title
Mary Ann Wilkinson in Dutchess County Deed of John and Mary Ann Wilkinson,
Dutchess County Liber Book 176 Deed page 205 stated “also a right to pass through the
other part of the farm deeded to Stephen Tompkins”. Thomas Tompkins is listed in the
Varney Chain of title same Right of Way Hicks Hill Road that the Dutchess County
Emergency Response Fire Department teams used over the Varney Property to come to
Robert Hudson Land to put out the Fire in 1983 as shown in the Register Herald Newspaper
Article at Exhibit 15; this is this same road over the Varney Property that Robert Hudson
has used for the past 40years for Road access to his home and property.

Yours Truly,
Robert Hudson

254 Hicks Hill Road
Stanfordville New York 12581
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 96 of 123

TL
(ed semen . ;
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 97 of 123

STATE OF NEW YORK

COUNTY OF DUTCHESS

I, BRADFORD KENDALL, County Clerk and clerk of the Supreme and
County Courts, Dutchess County, do hereby certify that I have compared this copy with
the original computerized docket which is the product of routine data storage last updated
on HiT and the same is a true and accurate transcript thereof.

   

In witness whereof, I have hereunto set my hand and affixed my official seal,

On this (2 day of Meg 2017

    
 
   

ff

County Clerk alld ¢ erk of the Supreme Court, Dutchess County

47
_Bise 1:19-cv-11192-PGG Document 1 Filed 12/06/19 Page 98 of 123

Dutchess County Clerk ; . Clerk's Minutes - 03-2017-1074

att

Dut

  

 

 

 

 

Filed Type . ; - Court Municipalities
5/9/2017 . . SUPREME
: Error/ : on. . : E-Filing
Party Type Correction Name . Cote Date Filed 3P Satisfied Sealed Opt Out
Plainttf : HUDSON ROBERT ° 5/9/2017 : ,
Defendant PINE PLAINS TOWN. =. 5/9/2017
HIGHWAYS sobs
SUPERINTENDENT '
Defendant "WILSON HEATHER M - 5/9/2017
Docket Entry | : a : ' . Date
Ru. mo co : “5/9/2017

_ 2777 3P-= Third Party Action
‘ LP = Lis Pendens

  

 

Printed on 5/12/2017 12:22:34 PM Page 1 of 1

"q8
  

Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 99 of 123

STATE OF NEW YORK
COUNTY OF DUTCHESS

I, BRADFORD KENDALL, County Clerk and clerk of the Supreme and
County Courts, Dutchess County, do hereby certify that I have compared this copy with
the original computerized docket which is the product of routine data storage last updated
on4/4 jgand the same is a true and accurate transcript thereof.

In witness whereof, I have hereunto set my hand and affixed my official seal,

On this!O" Hay ote , 20 ( é .

 

County Clerk and Cibk AF the Supreme Court, Dutchess County

T4
buttees 68unty elt R2-PGG Document 1 Filed 12/0QL RAM Reb OC P0425 074

 

 

 

 

Filed Type Court Municipalities
§/9/2017 SUPREME Pine Plains
Error/ E-Filing
Party Type Correction Name Date Filed 3P Satisfied Sealed Opt Out
Plaintiff HUDSON ROBERT 5/9/2017
Defendant PINE PLAINS TOWN 5/9/2017
‘ HIGHWAYS
SUPERINTENDENT
LP Filed Date Source Liber Page Satisfied
6/13/2017 119 1665
Defendant WILSON HEATHER M 5/9/2017
LP Filed Date Source Liber Page Satisfied
6/13/2017 119 1665
Defendant PINE PLAINS 6/13/2017
SUPERINTENDENT OF ‘
HIGHWAYS
LP Filed Date Source Liber Page Satisfied
6/13/2017 119 1665
Defendant VARNEY CARLETON B 9/19/2017
Defendant VARNEY NICHOLAS L 9/19/2017
Defendant VARNEY SEBASTIAN 9/19/2017
Docket Entry Date
RJ 5/9/2017
LETTER 5/12/2017
NOTICE OF PENDENCY 6/13/2017
AFFIDAVIT OF SERV SUPPORTING PAPERS 6/13/2017
AMENDED RuJl 6/13/2017
PLAINTIFF'S REPLY RESPONDENT'S ANSWER SUPPORTING PAPERS & EXHIBITS 6/19/2017
PLANTIFFS BILL OF PARTICULARS SUPPORTING PAPERS & EXHIBITS 6/26/2017
NOTE OF ISSUE W/ JURY DEMAND & CTF OF READINESS AFFIDAVIT OF SERV BY MAIL 6/28/2017
AFFIDAVIT OF MAILING -2 8/4/2017
AFFIRMATION IN SUPPORT OF INTERVENOR VARNEYS MOTION FOR CIVIL CONTEMPT 8/17/2017
EXHIBIT AFFIDAVIT OF SERV BY MAILING
DECISION & ORDER - SPROAT - 8/22/2017. NOTICE OF MOTION TO INTERVENE & NOTICE OF 8/23/2017
MOTION FOR CIVIL CONTEMPT PROPOSED INTERVENOR RESPONDENT'S ANSWER
AFFIRMATION IN REPSONSE SUPPORTING PAPERS & EXHIBITS
ORDER TJO AMEND CAPTION - SPROAT 9/18/217 SUPPORTING PAPERS 9/19/2017
EXHIBIT 10/27/2017
Comment Date Liber Page
ADDING PARTY (LP) 6/13/2017
CLERKS NOTE: CAPTION INCLUDES PROPOSED PARTIES 8/23/2017
ADDING PARTY 9/19/2017

3P = Third Party Action
LP = Lis Pendens

 

Printed on 4/10/2018 11:59:17 AM Page 1 of 1

100
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 101 of 123

STATE OF NEW YORK

COUNTY OF DUTCHESS

I, BRADFORD KENDALL, County Clerk and clerk of the Supreme and
County Courts, Dutchess County, do hereby certify that I have compared this copy with
the original computerized docket which is the product of routine data storage last updated
on 7/9/2018 and the same is a true and accurate transcript thereof.

In witness whereof, I have hereunto set my hand and affixed my official seal,

  

Onthis 11th day of July, 2018.

 

 

Count? Glerk and Clerk of the Supreme Court, Dutchess County

[Ol
piréissdcouny cede PCG Document 1 Filed 12/08/aR.. Magee. Qbretbrs

 

 

 

 

 

Filed Type Court Municipalities
5/9/2017 SUPREME Pine Plains
Error/ E-Filing
Party Type Correction Name Date Filed 3P Satisfied Sealed Opt Out
Plaintiff HUDSON ROBERT 5/9/2017
Defendant PINE PLAINS TOWN §/9/2017
HIGHWAYS
SUPERINTENDENT
LP Filed Date Source Liber Page Satisfied
6/13/2017 119 1665
Defendant WILSON HEATHER M §/9/2017
LP Filed Date Source Liber Page Satisfied
6/13/2017 119 1665
Defendant PINE PLAINS 6/13/2017
SUPERINTENDENT OF
HIGHWAYS
LP Filed Date Source Liber Page Satisfied
6/13/2017 119 1665
Defendant VARNEY CARLETON B 9/19/2017
Defendant VARNEY NICHOLAS L 9/19/2017
Defendant VARNEY SEBASTIAN 9/19/2017
Docket Entry Date
RJ! 5/9/2017
AFFIDAVIT OF SERV OF SUMMONS & COMPLAINT & NOTICE OF PETITION (ENTERED 7/9/2018) 5/11/2017
LETTER 5/12/2017
NOTICE OF PENDENCY 6/13/2017
AFFIDAVIT OF SERV SUPPORTING PAPERS 6/13/2017
AMENDED R4JI 6/13/2017
PLAINTIFF'S REPLY -RESPONDENT'S ANSWER SUPPORTING PAPERS & EXHIBITS 6/19/2017
PLANTIFFS BILL OF PARTICULARS SUPPORTING PAPERS & EXHIBITS 6/26/2017
NOTE OF ISSUE W/ JURY DEMAND & CTF OF READINESS AFFIDAVIT OF SERV BY MAIL 6/28/2017
AFFIDAVIT OF MAILING - 2 8/4/2017
AFFIRMATION IN SUPPORT OF INTERVENOR VARNEYS MOTION FOR CIVIL CONTEMPT 8/17/2017
EXHIBIT AFFIDAVIT OF SERV BY MAILING
DECISION & ORDER - SPROAT - 8/22/2017. NOTICE OF MOTION TO INTERVENE & NOTICE OF 8/23/2017
MOTION FOR CIVIL CONTEMPT PROPOSED INTERVENOR RESPONDENT'S ANSWER
AFFIRMATION IN REPSONSE SUPPORTING PAPERS & EXHIBITS
NOTICE TO COUNTY CLERK AMENDMENT TO CAPTION (ENTERED 7/9/2018) 9/1/2017
ORDER TO AMEND CAPTION - SPROAT 9/18/217 SUPPORTING PAPERS 9/19/2017
EXHIBIT 10/27/2017
NOTICE OF APPEAL W/SUPPORTING PAPERS 4/10/2018
DECISION ORDER & JUDGMENT - FORMAN-7/2/2018 NOTICE OF MOTION TO DISMISS OR 7/19/2018
MOTION FOR SUMMARY JUDGMENT NOTICE OF PETITION PETITION UNDER ARTICLE 15 .
REAL PROPERTY ACTIONS & PROCEEDINGS LAW PETITION APPLICATION TO COURT
PETITIONER S ANSWER RESPONDENTS RETURN LETTER PETITIONER S RESPONSE
ANSWER AMENDED ANSWER ANWER & COUNTERCLAIMS PETITION UNDER ARTICLE 15
OF REAL PROPERTY ACTION & PROCEEDINGS LAW PETITIONERS REPLY TO RESPONDENTS
MOTION TO DISMISS PETITION PETITONERS RESPONSE TO DEFENDANTS MOTION TO
DISMISS PETITIONER'S COMPLAINT APPENDIX OF RECORD SUBMITTED TO TOWN OF PINE
PLAINS SUPERINTENDENT OF HIGHWAYS FOR APPLICATION FOR PRIVATE ROAD
SUPPORTING PAPERS = EXHIBITS .
Comment Date Liber Page
ADDING PARTY (LP) 6/13/2017
Printed on 7/11/2018 12:10:51 PM Page 1 of 2

182
piianed CAnay-diedO2-PGG Document1 Filed 12/O6taR's MagesL03-26 172174

 

CLERKS NOTE: CAPTION INCLUDES PROPOSED PARTIES 8/23/2017
ADDING PARTY 9/19/2017
VERIFIED PETITION IS DISMISSED 7/9/2018

3P = Third Party Action
LP = Lis Pendens

 

 

Printed on 7/11/2018 12:10:51 PM Page 2 of 2

|OF
 

Case 1:19-cv-11192-PGG.. Document 1. Filed 12/06/19...Page 104 of 123

 

REQUEST FOR JUDICIAL INTERVENTION

UCS-840 (7/2012)

SUPREME _couRT, COUNTY OF

 

  

 

 

“ThE Entry Date

 

 

 

ne <Z

index e

 

 

 

Weer

 

Date Index Issued: x19 {-¢ /

: Tadeo Assigned

 

 

 

 

 

 

 

ee Enter the complete case caption. Do not use et al or et ano. If more space is required, Ruf Dale
CAPTION: attach a caption rider sheet.
ROBERT HUDSON, Me
PETITIONER; we
a - —
. 5 “/6-17
_Plaintiff(s)/Petitioner(s) .
-against- ea ;

 

1

RESPONDENTy

TOWN OF PINE PLAINS SUPERINTENDENT OF HIGHWAYS, HEATHER HW "SoM

Defendant(s)/Respondent(s)

 

NATURE OF ACTION OR PROCEEDING:

Check ONE box only and, specify where indicated.

 

 

the age of 18, complete and attach the MATRIMONIAL RJI Addendum.
For Uricentasted Matrimonial actions, use RJ! form UD-13.

 

TORTS

 

(J Asbestos
tI Breast Implant
(J Environmental:

 

: (specify)
CT Medical, Dental, or Podlatric Malpractice
(1 Mater Vehicle
LJ Products Liabitity:

MATRIMONIAL COMMERCIAL
(CT Contestect . / L] Business Entity (including corporations, partnerships, LLCs, etc.)
NOTE: For all Matrimonial actions where the parties have children under {] Contract

(J insurance (where insurer is a party, except arbitration)
(] UCC (including sales, negotiable instruments)
CJ Other Commercial:

 

(specify)

NOTE: For Commercial Division assignment requests [22 NYCRR §
202.70(d)], complete and attach the COMMERCIAL DIV RI Addendum.

 

REAL PROPERTY: How many propertles does the application Include? ya

 

 

 

 

 

(specify)
EE} other Negligence:
(spacify)
[} Other Professional Malpractice:
(spacify)
CI other Tort: : IA?
(specity} uo

td Condemnation -
a Mortgage Foreclosure (specify):
Property Address:

(1 Residential O Commercial

 

NOTE: For Mortgage Foreclosure actions Involving a one- to four-family,
owner-occupied, residential property, or an owner-occupied
condominium, complete and attach the FORECLOSURE RJi Addendum.
(] Tax Certlorari - Section: Block: _ bot a
(] Tax Foreclosure

AL Other Real Property: lighway Law Section 300 Private} Road |

% — specity) _

 

OTHER MATTERS

SPECIAL PROCEEDINGS .

 

LJ Certificate of incorporation/Dissolution {see NOTE under Commercial]
Emergency Medical Treatment -

(] Habeas Corus

Lt Local Court Appeal

[] Machaniic’s Lien ;

|

Name Change

 

 

CI Pistol Permit Revocation Hearing !
("J Sate or Finance of Religious/Not-for-Profit Property
cl Other.__

(specify)

 

CPLR Article 75 (Arbitration) [see NOTE under Commercial].

CPLR Article 78 (Body or Officer) fot
OvW
Dt S LE Qee
& ~je-id

CI
a)
O Election Law

(J MHL Article 9.60 (Kendra's Law)
LJ MHL Article 10 (Sex Offender Confinement-Inittal)
(] MHL Article 10 (Sex Offender Confinament-Review)
(] MHL Article 81 (Guardianship)

CJ

 

Other Mental Hygiene:

 

 

STATUS OF ACTION OR PROCEEDING:

tas a summons and complaint or summons winotice been filed?
rlas a summnns and complaint or summons w/notice been served?

is this action/proceecding being filed past-judgment?

 

(specify)
(1 Other Special Proceeding:
Answer YES or NO for EVERY question AND enter additional information where indicated,
YES NO :
[} (  ityes. date filed: ft
LC] {] Ifyes, date served: / f
{] (2 ttyes, judgment date: t U

[ot

 
 

NATURE OF JUDICIAL INTERVENTION: Check ONE box only AND enter additional information where indicated. -

 

 

 

: Case Idfantsgai aise - i

re det@eovrbd 192-PGG Document 1 Filed 12/06/19 Page 105 of 123
Co Notice nf Medical, Oantal, or Podiatric Malpractice Date Issue Joined: / I
CI Matice of Motion Relief Sought: Return Dale: i {

b C4 Notice of Petition Relief Sought: f p i ZB 2 : Rea a Return Date: / /
LL] Grder to Show Cause Relief Sought: Return Date: / / .
{"} Other Ex Parte Application Relief Sought:
pod

 

 

Poar Pacson Application

 

Request ior Preliminary Conference
my Residential Mortgage Foreclosure Settlement Conference

C \Wnil of Habeas CorpurOrder to compel Town of Pine Plains Superintendent of Highways to grant;
\_ Other {enecity):

-)
Petitioner’s Application for Private Road under Highway law section 300 __ Se

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RELATED CASES: List any related actions. For Matrimonial actions, include any related criminal and/or Family Court cases. 2 9
. If additional space is required, complete and attach the Rul Addendum. ff none, leave blank. — a7
Case Title Index/Case No. Court Judge {if assigned) Relationship to Instant Caso
2. ee nee aE _|
C . =z pO
| Sy
cee we oo a
Oo
see co.
PARTIES: ior parties without an attorney, check "Un-Rep” box ANO enter party address, phone number and e-mail address In space provided.
{f additional space is‘required, complete and attach the RJI Addendum.
Partias: Attorneys and/or Unrepresented Litigants: Issue
Un- |List parties in caption order and Provide attorney name, firm name, business address, phone number and e-mail | Joined Insurance Carrier(s):
Rep tindicale party role(s) (e.g. defendant: address of al! attorneys that have appeared in the case. For unrepresented (YIN):
Aard-party plaintiff), * litigants, provide address, phone number and e-mail address.
Name: \ R b ct EE ds n cere :
| Robert Hudso | e Cl yes
ey PRTITIONER 254 Hicks Hill Road B45 2.331 G 2.2
[ ow" [Ralets} | Stanfordville, N.Y. 12581
} C] No
— Name: . L EL 2
— Town of Pine Plains | 3284 Route ey 2561 416-3 GS Q YES
it 4 : ; 1 ees
~ lrstesy Superintendent, Pine Tne N.Y. 1 18% cl
° +7, Ff } 5 : Ono ‘4 :
. n ‘ a f " .
nb Heather M. Wilso Hiolicayedoae Plas BY, 22° G4& :
NATE!
_ O YES 7m
' 1: “Hh
om" TRalets}: .
ono &P
rr:
Namie: . thy
O Yes oe
- ss
rl :
om Role(s):
ONO
Name:
O ves
(J Role(s): ' tO mn NO fi
CONO CH m CO &
} AFFIRM UNDER THE PENALTY OF PERJURY THAT, TO MY KNOWLEDGE, OTHER THAN AS NOTED ABG VETERE ARE =
AND HAVE BEEN NO RELATED ACTIONS OR PROCEEDINGS, NOR HASA REQUEST FOR JUDICIAL INTERVEN Ny g
PREVIOUSLY BEEN FILED IN THIS ACTION OR PROCEEDING. j &
. o
o¢ ) Pore Ne 6- AVH YI z ©
. of Bim ay
Oatad: HAL Og! OD : AAs oO hela
; 4 SAlag38 GNATURE \ Zle
D14d0 S MUI Bp B NU O}s
cee seen . { porn Ce ah B E. T H UDSO A 8
ATTORNEY REGISTRATION NUMBER me STS PRINT OR TYPE NAME

ws

AS
Las
Oey ES : 3 TS.
41) KENDALL, COUNTY CLERK AND CLE EF THE SUPREME AND COUNTY COURTS,
LINTY, DO HEREBY CERTIFY THAT I spor THIS COPY WITH THE ORIGINAL
OF.

E /
OR RECORDED IN MY OFFICE ON 5 aT em avrr/y ary.
PIGIAL SEAL

  
  
     

 

& CORRECT TRANSCRIPT THERE!
3 YWHEREOF, | HAVE HEREUNTO SET MY HAND AND AFFIXED MY OF

, AUG? F 2019 Eke
- COUNTY CLERK & CLERK OF THE SUPREME & Cc COURTS. DUTCHESS COUNTY

  

 

[oO
LO.

 
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 106 of 123

EXHIBIT 5
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 107 of 123

 

WEE
SESE ase] SNM DuwE KYL Laas FE

0L29
MdOA MEN 'ALNNOD SS3HOLNG

 

 

 

i jE avon sono | ge pmaeg wmana |ee ww we damnev?

sep enaecing an xemessere

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

hi : {ype wes Wank | e cpamess tins het aaa | es pemenete waar [an ere i cee T TE aS aes * ae Pain

SNIV1d SNid JO NMOL jouw fausfooe! No fies weno) gg. aman te |e emete|e amranimef Te | ames oon bas
(cele | See-G: § SES) T SEs a aS
1? veacue : E M3573 { arrett ny swisaas dvr AtaadOud “WIY

 

 

—_ .

ers sneer ene POP

 

 

sneered

 

 

 

 

 

 

 

 

 
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 108 of 123

EXHIBIT 6
01 thease
’ VistitRo
TeAABo2lp
toc ettithenA GedOrk
/19 Page 109

ons : ang Pictures Te Rar of
OT. a a
OOO Nay Wien

a ae ee :
Oe hap JEL ER

 
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 111 of 123

To the Town of Pine Plains Police Department

September 20, 2019

Notice of Theft of Sheep and goats.

NOTICE OF Killing of two goats. —_

NOTICE OF disappearance of another goat for the total of 4 goats
and one sheep taken or destroyed

On the 16 of July 2019 Robert Hudson came to his home and property on Dutchess County |
Real Property Tax Map Grid Number 12-6770-00-285878-00 in the State of New York, County
of Dutchess Town of Pine Plains. At this time all the farm implements that I store under my
home were pulled out from under my house and my Anglo Nubian Goat and my ram sheep were -
taken,

On the July 30 2019 I went to the Sheriffs Office in Poughkeepsie New York to fill out a
complaint but the Sheriff Stated he would not take the complaint but that I had to make the
complaint in the Town of Pine Plains. .

The Anglo-Nubian Goat always stayed under my home and the thief had to pull out the
farm implements to get at the Anglo-Nubian Goat. |
Again I came to my Home on the 4" of September 1019 and two of my goats were killed and a

third Black Goat with horns was missing.

Subscribed ands Sworn to befora me a

 

254 Hicks Hill Road
Stanfordville, New York 12581

 

 

 

Deo Dominick Liberatore
Notary Public, State of New York
No. 01116281468
Qualified in Dutchess ¢ Goun
Commission Expires Galas

 
 

122
Al-61 (rev. 2/01) Case 1:19-cv- BTS PGG Document1_ Filed 12/06/19 Page 112 of 123
New York State Department of Agriculture and Markets

ivision of Animal industry: +4hinvers Circle, “Albany,” NY 12235

   

EXHIBITION CERTIFICATE OF VETERINARY INSPECTION

(NOT to be Uuséd ford NTERSTATE. movement)

Owner reser Lets on) Specis GUE
. One Species Per Cerificate

ONE ANIMAL PER LINE S ™ “Rabies Vaccination “Bovine Resp.

Address 254 Ly CkKsS. ler Bs. Sen au
ALL ANIMALS MUST: HAVE INDIVIDUAL IDENTIFICATION Complex Vase.

ALL MAN MADE ID MUST BE RECORDED Product: Product:
a oo: Check appropri eueR) . —
cy [Breed | Sex fAge fo [ate |e | CATES

IDENTIFICATION . Peg SATE TR

     
   
    

DATE .

et

 

 

A

TO Sanaweeree

Qate of last TR herd iest (Geer, lamas)

 

 

 

 

 

 

 

vave beer inspected yy me on|
is of infectious, contagious ar nde
‘Sreparation withholding times (At sce

Ales lo%.

Date |

 

 

 

 

 

:

 

 

 
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 113 of 123

¥ NYS Dept of Agriculture. Markets -Division of Animal Industry - 10B Airline Drive, Albany, NY 12235 A - 4 5 ie) 8 7
EXHIBITION CERTIFICATE OF VETERINARY INSPECTION "
(NOT to be used for INTERSTATE movement)

Owner Yober + in udse ve | County _\ rebel nO Sd Species

Address as As ns Lia \\ i, CA uteri ville t pY LLS Si Premises ID Number:

 

One Species Per Certificate

 

 

    

    

 

 

 
    

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 ae ONE ANIMAL PER LINE: ae : Rabies: Vaccination Soe Bovine Resp. - Pe
. ALL ANIMALS. MUST HAVE. INDIVIDUAL IDENTIFICATION , : ys Lon : mplex Vacc. J. -BYD-PL-
- 1 MAN:MA oe ‘Product: 2 es “Product: 0: “Test Negative.
EEE ee A Check” ‘appropriate boxes. Je Nn a
ANIMAL sf Breed.| Sex | Age CATTLE OnLy
DENTIFICATION eB pe Pes.
o qe a Test Date
a [OOF F ls
fe { oF| TD) _ | Jima
a NY |, 0908 1003 E_lbyes
4 NY |) OTOS LOD | a © ius
5. NYC? F2zCF ES ins
6. NY 1OLOF [OOD E_|dyts
fe SIO E (ayes
8 |O52 E_ [Shes
or 300\ F iCers wXy
10: ae J = +

 

 

 

 

 

 

 

 

 

| certify, as an accredited veterinarian, that the (no.) g above described animals have been inspected by me and they are not showing signs of infectious,
contagious and/or communicable disease. The owner has been advised of vaccine, drug and other preparation withholding times where applicable.
For certificates issued for goats and sheep, | certify that | have inspected the flock/herd of origin and there was no evidence of contagious disease in the

flock/herd at the time of inspection.

 

 

 

 

} Veterinarian Signature: “(vere Cuvee hh Printed Name of Veterinarian: _—-S@a@¢ froae\ ~ NYS Vet. ID #1
osdgs4 Co 4
Address: 2% 2b Cleo cl st . Plage Py Gl. tS pb y / LO 6 a inspection Date: /. Ji! / [ ( and | 2/05

t ff é

 

 

FOR OFFICIAL USE ONLY:

 

 

iss sution: original to owner, copy to veterinar.

 
 

 

Document 1 Eled 12/06/19 Page 114 of 123

PG

 

19-cv-

Case 1

 

 
 

 

18

 
Case 1

 

©
Oy
cd

1ié

 

 
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 117 of 123

EXHIBIT 7

pl7

 
3,0
te

a2
io)

iled 12/06/19 Page 118 of 1
gi ,19-cv-11192-PGG_ Document 1 Filed 1 af sepsis Ot
Fob chéiige daitney- Oba Mien, Doaulnenba® pELEGOU PALS | 5

Dp
x OFFICE OF

  

THE County Clerk of DutcHess County
COUNTY OFFICE BUILDING

  

Se th eg tren ee Poppa, ts

 
 

POUGHKEEPSIE, NEW YORK 1260]
Telephone (914) 485.9797
WILLLAM R, STEINHAUS
County Clerk
—
AL McENKOE

Deputy County Clerk

August 31, 1983

Mr Robert Hudson
3120 Hull Avenue
Bronx New York ~ 10467

Re: Index HL982/4743

Dear Mr Hudson:

There is réturned unrecorded the following:

lL.) Petition for registration of title
2.) Certified Copy of Deed - Dutchess County to

Robert Hudson (L 1515 P 632)
3.) Certified copy Of Deed ~ Dutchess County to
Robert Hudson (4 1515 P 634)
certified)

Y Of Deed (nor conformed or
Weight & wf (L 223 p 157)
to Thomas kK

4.) Typewriten cop
N.M, Waltermire to Bed.

5.) Copy of Deed (Malcolm C Simmons & WE
Wang & wf (i 1114 p 731)

6.) Postal money order payable to Dutchess County Clerk 7
in the amount of $42.70.

 

In accordance with Article 12, Section 379 (Par h) of

the Real Property Law - "with ‘said petition shall be
Filed an abstract OF Eitle or search of the real property
Uescribed in the petition.,..". Such abstract 18 not

attached to the petition,

Sincerly yours,

a

William R Steinhaus

Copy: Dutchess County Attorney's Office
(lan MacDonald, Bescr)

: ne Bs

  
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 119 of 123

Judge Gagliardits Call To Set Trial Dete , . oe
| Lady ¢ 74 3
z

NOTICE TO BAR
SUPREME COURT = DUTCHESS COUNTY

Cate RebaSt SUMMER TRIALS - 1983

Bon Tuesday, June 28, 1983 at 10:00 A.M., in the Trial
, Term, Par courtroom o € supreme Court, Dutchess County,
Ve bberns Ao the Administrative Judge will conduct a Special Calendar Call

PMA of all cases appearing on all Ready Day calendars,
Akg; The purpose of the call will be to set matters down for
trial during July and Augugt. Counsel must be familiar with

Ae the availability of their clients and witnesses as well as their
ee

own vacation plans, While avery effort will be made to accommodate
those involved, once'a date 48 set, no departures will be
countenanced unless fully documented excuses are presented in
affirmation form to the Administrative Judge.

Answering services will not be recognized on this calendar
call.
JOSEPH F. GAGLIARDI
Administrative Judge

_ Ninth Judicial District
Courthouse, White Plains

Dated: May 25, 1983
White Plains, New York

 

 

NOTICE TO BAR

MEMORANDUM
enn neces ee nap ltt

e743

All lawyers who nave cages pending on the Ready Day calendar
please furnish me, in writing at their earliest convenience, the
exact and precise dates of their vacation plans during July and

August,
JOSEPH F. GAGLIARDI
Administrative Judge
Ninth Judicial District
Courthouse, White Plains
Supreme Court ~ June 13 1983
Dutchess County

You.have one or more cases on the Ready Day Calendar in
Supreme Court, Dutchess County, which will be called on
Tuesday, June 28 at 10:00 A.M. at the courthouse in Pough-

sie. .

You absent yourself from this call at your peril. Cas
will eat Gown for trial between sine 27 and September 3.

' refore couna t ©
ability of ait @, must be fartiliar with the avail
s

Trial dates are sacrosanct, lications for djourn=
ments thereof mist be made before the underalgned tn erin. -
matioa form on fully documented -pepers, .

lLno

<5

 

   

. Anawering services wh

 

 

 

 

 
 

Case 1:19-cv- 11392-P PGG

 

‘Document 1 Filed 12/06/19 Page 120 of 123

 
 
 
 
       

 

 

  
    
 
     

  

SUPREME COURT OF THE UNITED STATES VE
rRM, 1986 _ RRC E fe 4
“y é HAND DELIV ee

 

DEC 2 4}

ROBERG;,¥-JDSON,
Petitroner,

 

 

vs.

 

JMBES EDGETT AND THE PEOPLE OFT
STATE. OF N.Y., Bgspondent. oes

 

 

 

    
    
     
   

Plains own Court. to.
‘Town of Milan” _¥
May 19% 1982
smidsion of Complaint | to
N.W.S. upreme court}€rom
Milan Town Court.
June 10, 1983".

   

 

eoe@ owen eo eee avoe’e

aS

      
   
   

ee Bee mw aer enone

ismissal of Complaint from fee
meme Court, Dutchess Co.
, 1983 ci... e teen ee

 

 

 

 

[20
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 121 of 123

EXHIBIT 8
Case 1:19-cv-11192-PGG Document1 Filed 12/06/19 Page 122 of 123

SUPREME COURT OF THE UNITED STATES
OFFICE OF THE CLERK
WASHINGTON, D.C. 20543

fetoeber PS, 199

Me. Robert Hudeon
Tonetta Lake Park
Brewster, NY 14509

Re: Robert Hudgan
vy. New York
Mo.  9eeS54e

Uearp Mr. Hucgeorn:

The Court today entered the Pollowing order in the ahbave
entitied case:

The motion of petitioner for leave to proceed im fortis
pauperis is denied, Petitioner tie altowed until Novewmbor 3,
199B, within which to pay the decketing fae required by Rude
$8Ca} and to submit a patition in compliance with Rule Re oF
the Hules of this Court. Justice Blackmun and Jugtice Stevens,
dissenting: For the reasons expressed in Brown ve. Herala Co.,
tre, , 464 U. 8S. 928 (99831, we would deny the petition for 8

weit of certiorand without reaching the merits of the motion te

proceed in Forma pauperis.

Vary trudy youre,

e. @ blue
Ly) Meas Suter, Slark

p22
 

 
     

 

   
 
  
  

wrong
* SeeNNN
MUSE

\ NN

     
 
  
   

  

UNITED STATES POSTAL MONEY ORDEE
CC SAE “ A 4 RDE

a

Case 1:19-cv-
e 1:19-cv 11192-PGG Document 1. Filed 12/06/19 Page 123 of 123

— COURT OF THE UNITED STATES
OFFICE OF THE CLERK
WASHINGTON, D.C. 20543

SUPREM

October 13, 1992

Mr. Robert Hudson
Tonetta Lake Park

Brewster, NY 10509
Re: Robert Hudson
v. New York
No. 92-5542
Dear Mr. Hudson:

The Court today entered the Following order in the above

entitled case:

to proceed in forma

The motion of petitioner for leave

pauperis is denied. Petitioner is allowed until November 3,

a docketing fee required by Rule

1992, within which to pay th

38(a} and to submit a patition in compliance with Rule 33 of

the Rules of this Court. Justice Blackmun and Justice Stevens:

_ dissenting: For the reasons expressed in Brown Vv; Herald Co...

Inc., 464 U. &. 928 (1983), we would deny the petition for &

its of the motion, to

writ of certiorari without reaching the mer

 

 

enero

‘15-800 7
000

   
      
    
 
 

   

\
ANE be
oe

 
 

.

   

 

    

\ Clerk

  
  
    

 

 
 

 

 

  

 

AN ak WV o
Le Hum Pi wrod.

\
\

   

 

sn

 

     
   
  
 
  
 

 

LC |

EES

ACSA

i
